UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: M arch 31, 2010 Item 1: Schedule of Investments Vanguard Institutional Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (10.1%) McDonald's Corp. 7,486,851 499,523 Walt Disney Co. 13,495,624 471,132 Home Depot Inc. 11,831,945 382,763 Comcast Corp. Class A 18,900,051 355,699 * Amazon.com Inc. 2,381,917 323,298 * Ford Motor Co. 23,437,416 294,608 Target Corp. 5,234,903 275,356 Time Warner Inc. 8,003,710 250,276 Lowe's Cos. Inc. 10,242,889 248,288 News Corp. Class A 15,679,830 225,946 * DIRECTV Class A 6,507,109 220,005 NIKE Inc. Class B 2,713,566 199,447 Johnson Controls Inc. 4,674,251 154,204 * Viacom Inc. Class B 4,226,212 145,297 Time Warner Cable Inc. 2,453,368 130,789 * Starbucks Corp. 5,173,064 125,550 Yum! Brands Inc. 3,265,523 125,168 TJX Cos. Inc. 2,920,566 124,182 Staples Inc. 5,072,856 118,654 Carnival Corp. 3,020,256 117,428 * Kohl's Corp. 2,133,606 116,879 Best Buy Co. Inc. 2,385,384 101,474 Coach Inc. 2,186,474 86,409 Omnicom Group Inc. 2,160,354 83,843 * priceline.com Inc. 317,187 80,883 * Bed Bath & Beyond Inc. 1,823,298 79,788 McGraw-Hill Cos. Inc. 2,196,854 78,318 Gap Inc. 3,313,114 76,566 * Discovery Communications Inc. Class A 1,973,151 66,673 CBS Corp. Class B 4,711,490 65,678 Macy's Inc. 2,929,812 63,782 Stanley Black & Decker Inc. 1,095,497 62,893 Starwood Hotels & Resorts Worldwide Inc. 1,299,223 60,596 Mattel Inc. 2,530,050 57,533 Marriott International Inc. Class A 1,771,036 55,823 * Apollo Group Inc. Class A 894,691 54,836 JC Penney Co. Inc. 1,641,848 52,818 Fortune Brands Inc. 1,057,357 51,292 VF Corp. 614,822 49,278 Nordstrom Inc. 1,150,340 46,991 Genuine Parts Co. 1,104,223 46,642 Ross Stores Inc. 861,835 46,082 Ltd Brands Inc. 1,861,692 45,835 Harley-Davidson Inc. 1,628,813 45,721 Whirlpool Corp. 520,480 45,412 Sherwin-Williams Co. 640,589 43,355 Darden Restaurants Inc. 972,889 43,332 H&R Block Inc. 2,335,191 41,566 Tiffany & Co. 864,694 41,064 * O'Reilly Automotive Inc. 957,192 39,925 International Game Technology 2,063,465 38,071 Expedia Inc. 1,471,195 36,721 ^,* Sears Holdings Corp. 337,265 36,570 Wynn Resorts Ltd. 480,467 36,434 * AutoZone Inc. 206,683 35,775 Family Dollar Stores Inc. 961,618 35,205 * Urban Outfitters Inc. 903,035 34,342 Polo Ralph Lauren Corp. Class A 397,544 33,807 Hasbro Inc. 854,022 32,692 Wyndham Worldwide Corp. 1,244,638 32,025 Newell Rubbermaid Inc. 1,933,004 29,382 DeVry Inc. 430,877 28,093 * Interpublic Group of Cos. Inc. 3,375,016 28,080 Abercrombie & Fitch Co. 610,953 27,884 Scripps Networks Interactive Inc. Class A 623,321 27,644 Gannett Co. Inc. 1,651,642 27,285 * GameStop Corp. Class A 1,146,839 25,127 * Pulte Group Inc. 2,207,782 24,838 DR Horton Inc. 1,925,269 24,258 * Harman International Industries Inc. 483,407 22,614 Leggett & Platt Inc. 1,033,325 22,361 * Goodyear Tire & Rubber Co. 1,681,333 21,252 * Big Lots Inc. 573,715 20,895 RadioShack Corp. 869,369 19,674 Lennar Corp. Class A 1,132,291 19,487 Washington Post Co. Class B 42,513 18,883 * Office Depot Inc. 1,909,543 15,238 Comcast Corp. 844,535 15,176 * AutoNation Inc. 627,832 11,351 * Eastman Kodak Co. 1,870,584 10,831 * New York Times Co. Class A 810,024 9,016 Meredith Corp. 254,106 8,744 Consumer Staples (11.2%) Procter & Gamble Co. 20,210,640 1,278,727 Coca-Cola Co. 16,039,540 882,175 Wal-Mart Stores Inc. 14,846,696 825,476 PepsiCo Inc. 11,371,255 752,322 Philip Morris International Inc. 13,088,153 682,678 Kraft Foods Inc. 12,083,836 365,415 CVS Caremark Corp. 9,675,637 353,741 Altria Group Inc. 14,477,014 297,068 Colgate-Palmolive Co. 3,435,700 292,928 Walgreen Co. 6,855,233 254,261 Costco Wholesale Corp. 3,057,081 182,538 Kimberly-Clark Corp. 2,896,896 182,157 General Mills Inc. 2,293,142 162,331 Archer-Daniels-Midland Co. 4,471,482 129,226 Sysco Corp. 4,123,287 121,637 Avon Products Inc. 2,974,849 100,758 HJ Heinz Co. 2,200,604 100,370 Kroger Co. 4,522,425 97,956 Kellogg Co. 1,774,351 94,804 Lorillard Inc. 1,077,386 81,063 ConAgra Foods Inc. 3,085,589 77,356 Mead Johnson Nutrition Co. 1,423,124 74,045 Sara Lee Corp. 4,851,281 67,578 Safeway Inc. 2,705,669 67,263 Reynolds American Inc. 1,176,316 63,498 Clorox Co. 975,952 62,598 Dr Pepper Snapple Group Inc. 1,768,471 62,197 Coca-Cola Enterprises Inc. 2,223,290 61,496 Estee Lauder Cos. Inc. Class A 822,305 53,343 JM Smucker Co. 828,345 49,916 Hershey Co. 1,157,631 49,558 Campbell Soup Co. 1,312,234 46,387 Molson Coors Brewing Co. Class B 1,102,279 46,362 Brown-Forman Corp. Class B 756,276 44,961 * Whole Foods Market Inc. 1,185,564 42,858 Tyson Foods Inc. Class A 2,119,694 40,592 McCormick & Co. Inc. 919,379 35,267 SUPERVALU Inc. 1,472,084 24,554 * Constellation Brands Inc. Class A 1,390,332 22,857 Hormel Foods Corp. 482,842 20,284 * Dean Foods Co. 1,261,667 19,796 Energy (10.8%) Exxon Mobil Corp. 32,851,378 2,200,385 Chevron Corp. 13,974,546 1,059,690 ConocoPhillips 10,345,808 529,395 Schlumberger Ltd. 8,326,153 528,378 Occidental Petroleum Corp. 5,649,826 477,636 Anadarko Petroleum Corp. 3,427,473 249,623 Apache Corp. 2,341,874 237,700 Devon Energy Corp. 3,109,066 200,317 XTO Energy Inc. 4,059,157 191,511 Halliburton Co. 6,298,009 189,759 EOG Resources Inc. 1,757,645 163,356 Marathon Oil Corp. 4,926,141 155,863 Hess Corp. 2,026,618 126,765 National Oilwell Varco Inc. 2,911,844 118,163 Chesapeake Energy Corp. 4,536,062 107,233 Baker Hughes Inc. 2,170,468 101,665 Spectra Energy Corp. 4,505,676 101,513 * Southwestern Energy Co. 2,408,340 98,068 Williams Cos. Inc. 4,061,104 93,812 Noble Energy Inc. 1,213,969 88,620 Peabody Energy Corp. 1,870,263 85,471 Valero Energy Corp. 3,930,399 77,429 Murphy Oil Corp. 1,330,094 74,738 Smith International Inc. 1,728,657 74,021 * Cameron International Corp. 1,701,153 72,911 Consol Energy Inc. 1,531,655 65,340 * FMC Technologies Inc. 848,923 54,866 El Paso Corp. 4,880,587 52,906 Range Resources Corp. 1,107,286 51,898 * Denbury Resources Inc. 2,752,050 46,427 Pioneer Natural Resources Co. 803,980 45,280 BJ Services Co. 2,042,514 43,710 Diamond Offshore Drilling Inc. 482,944 42,890 * Nabors Industries Ltd. 1,980,692 38,881 Massey Energy Co. 661,378 34,583 Helmerich & Payne Inc. 735,623 28,013 Cabot Oil & Gas Corp. 721,531 26,552 Sunoco Inc. 811,730 24,116 * Rowan Cos. Inc. 789,868 22,993 Tesoro Corp. 978,372 13,599 Financials (16.4%) Bank of America Corp. 69,804,360 1,246,008 JPMorgan Chase & Co. 27,644,941 1,237,111 Wells Fargo & Co. 36,048,402 1,121,826 * Berkshire Hathaway Inc. Class B 10,376,552 843,302 Goldman Sachs Group Inc. 3,661,806 624,814 * Citigroup Inc. 136,722,260 553,725 US Bancorp 13,313,732 344,559 American Express Co. 8,327,176 343,579 Morgan Stanley 9,728,402 284,945 Bank of New York Mellon Corp. 8,407,042 259,609 MetLife Inc. 5,699,713 247,026 PNC Financial Services Group Inc. 3,597,297 214,759 Prudential Financial Inc. 3,235,747 195,763 Travelers Cos. Inc. 3,573,648 192,763 Aflac Inc. 3,264,526 177,231 Simon Property Group Inc. 2,017,857 169,298 BB&T Corp. 4,806,090 155,669 State Street Corp. 3,447,107 155,602 CME Group Inc. 463,742 146,593 Capital One Financial Corp. 3,168,231 131,196 Charles Schwab Corp. 6,802,782 127,144 Allstate Corp. 3,733,756 120,638 Chubb Corp. 2,286,480 118,554 Franklin Resources Inc. 1,032,348 114,487 T Rowe Price Group Inc. 1,802,315 99,001 SunTrust Banks Inc. 3,474,824 93,091 Northern Trust Corp. 1,681,786 92,935 * Berkshire Hathaway Inc. Class A 759 92,446 Loews Corp. 2,469,331 92,057 Marsh & McLennan Cos. Inc. 3,703,417 90,437 Progressive Corp. 4,673,217 89,212 Hartford Financial Services Group Inc. 3,087,778 87,755 Public Storage 944,176 86,855 Vornado Realty Trust 1,097,106 83,051 Ameriprise Financial Inc. 1,778,045 80,652 AON Corp. 1,857,005 79,313 Equity Residential 1,961,610 76,797 Fifth Third Bancorp 5,532,760 75,190 Boston Properties Inc. 967,079 72,956 HCP Inc. 2,044,860 67,480 Host Hotels & Resorts Inc. 4,544,222 66,573 Invesco Ltd. 2,983,908 65,377 Regions Financial Corp. 8,297,275 65,134 Principal Financial Group Inc. 2,222,529 64,920 Lincoln National Corp. 2,102,888 64,559 * Genworth Financial Inc. Class A 3,402,557 62,403 * IntercontinentalExchange Inc. 512,102 57,448 Unum Group 2,312,390 57,278 Discover Financial Services 3,781,954 56,351 NYSE Euronext 1,815,920 53,769 Ventas Inc. 1,090,326 51,769 AvalonBay Communities Inc. 567,351 48,991 KeyCorp 6,103,436 47,302 Hudson City Bancorp Inc. 3,296,698 46,681 Comerica Inc. 1,210,796 46,059 ^ M&T Bank Corp. 578,010 45,882 XL Capital Ltd. Class A 2,380,844 44,998 Kimco Realty Corp. 2,821,554 44,129 Plum Creek Timber Co. Inc. 1,133,136 44,090 ProLogis 3,299,240 43,550 * SLM Corp. 3,374,699 42,251 Moody's Corp. 1,368,050 40,699 People's United Financial Inc. 2,580,413 40,358 Health Care REIT Inc. 860,642 38,927 Cincinnati Financial Corp. 1,133,951 32,771 * Leucadia National Corp. 1,320,793 32,769 Legg Mason Inc. 1,131,549 32,441 ^,* American International Group Inc. 938,808 32,051 Torchmark Corp. 576,456 30,846 * CB Richard Ellis Group Inc. Class A 1,880,992 29,814 Marshall & Ilsley Corp. 3,664,668 29,501 Assurant Inc. 810,533 27,866 Huntington Bancshares Inc. 4,984,699 26,768 ^ Zions Bancorporation 1,044,347 22,788 * First Horizon National Corp. 1,563,328 21,965 * NASDAQ OMX Group Inc. 1,030,260 21,759 * E*Trade Financial Corp. 11,078,517 18,280 Janus Capital Group Inc. 1,278,233 18,266 ^ Federated Investors Inc. Class B 616,369 16,260 Apartment Investment & Management Co. 815,512 15,014 Health Care (12.1%) Johnson & Johnson 19,148,390 1,248,475 Pfizer Inc. 56,155,118 963,060 Merck & Co. Inc. 21,676,956 809,634 Abbott Laboratories 10,803,674 569,138 * Amgen Inc. 6,814,272 407,221 Medtronic Inc. 7,686,522 346,124 Bristol-Myers Squibb Co. 11,927,546 318,465 * Gilead Sciences Inc. 6,286,069 285,890 UnitedHealth Group Inc. 8,054,535 263,142 Eli Lilly & Co. 7,061,171 255,756 Baxter International Inc. 4,193,599 244,067 * Medco Health Solutions Inc. 3,229,151 208,474 * WellPoint Inc. 3,089,078 198,875 * Celgene Corp. 3,199,078 198,215 * Express Scripts Inc. 1,915,673 194,939 * Thermo Fisher Scientific Inc. 2,849,296 146,568 Allergan Inc. 2,139,882 139,777 Becton Dickinson and Co. 1,640,129 129,127 McKesson Corp. 1,874,636 123,201 Stryker Corp. 1,966,682 112,534 * Biogen Idec Inc. 1,876,103 107,613 Aetna Inc. 2,999,235 105,303 * Genzyme Corp. 1,851,707 95,974 * Intuitive Surgical Inc. 270,937 94,321 * St. Jude Medical Inc. 2,264,617 92,963 Cardinal Health Inc. 2,515,336 90,628 * Zimmer Holdings Inc. 1,482,101 87,740 * Boston Scientific Corp. 10,517,342 75,935 CIGNA Corp. 1,913,470 69,995 * Forest Laboratories Inc. 2,104,166 65,987 * Life Technologies Corp. 1,258,363 65,775 * Hospira Inc. 1,139,937 64,577 Quest Diagnostics Inc. 1,045,598 60,948 CR Bard Inc. 665,571 57,652 AmerisourceBergen Corp. Class A 1,964,592 56,816 * Humana Inc. 1,184,316 55,390 * Laboratory Corp. of America Holdings 728,424 55,149 ^,* Mylan Inc. 2,133,746 48,457 * Varian Medical Systems Inc. 861,271 47,654 * DaVita Inc. 718,055 45,525 * Waters Corp. 651,121 43,977 * Millipore Corp. 389,834 41,166 DENTSPLY International Inc. 1,024,300 35,697 * Cephalon Inc. 521,386 35,340 * CareFusion Corp. 1,233,770 32,609 * Watson Pharmaceuticals Inc. 741,563 30,975 * Coventry Health Care Inc. 1,030,252 25,468 * King Pharmaceuticals Inc. 1,723,704 20,271 Patterson Cos. Inc. 649,485 20,166 PerkinElmer Inc. 818,245 19,556 * Tenet Healthcare Corp. 3,009,080 17,212 Industrials (10.5%) General Electric Co. 74,242,287 1,351,210 United Technologies Corp. 6,515,834 479,631 United Parcel Service Inc. Class B 6,908,534 444,979 3M Co. 4,952,421 413,874 Boeing Co. 5,267,230 382,454 Caterpillar Inc. 4,347,090 273,215 Emerson Electric Co. 5,235,783 263,569 Union Pacific Corp. 3,515,956 257,720 Honeywell International Inc. 5,320,017 240,837 General Dynamics Corp. 2,684,047 207,208 FedEx Corp. 2,177,451 203,374 Lockheed Martin Corp. 2,194,453 182,622 Deere & Co. 2,950,434 175,433 Raytheon Co. 2,616,901 149,477 Danaher Corp. 1,823,308 145,701 Norfolk Southern Corp. 2,572,257 143,763 Northrop Grumman Corp. 2,106,895 138,149 CSX Corp. 2,714,094 138,147 Illinois Tool Works Inc. 2,692,014 127,494 Precision Castparts Corp. 985,963 124,931 Waste Management Inc. 3,374,768 116,193 PACCAR Inc. 2,534,337 109,838 Eaton Corp. 1,150,990 87,211 Cummins Inc. 1,401,239 86,807 L-3 Communications Holdings Inc. 804,360 73,704 Parker Hannifin Corp. 1,118,985 72,443 Rockwell Collins Inc. 1,094,161 68,484 Southwest Airlines Co. 5,170,901 68,359 ITT Corp. 1,272,781 68,234 Republic Services Inc. Class A 2,252,940 65,380 CH Robinson Worldwide Inc. 1,158,814 64,720 Goodrich Corp. 870,830 61,411 Dover Corp. 1,296,241 60,599 Fluor Corp. 1,243,720 57,845 Rockwell Automation Inc. 993,285 55,982 Expeditors International of Washington Inc. 1,475,840 54,488 WW Grainger Inc. 428,332 46,311 Fastenal Co. 911,870 43,761 Flowserve Corp. 388,723 42,864 ^,* First Solar Inc. 338,034 41,460 Textron Inc. 1,896,773 40,269 * Jacobs Engineering Group Inc. 866,868 39,174 Masco Corp. 2,493,068 38,692 Roper Industries Inc. 652,027 37,713 Pitney Bowes Inc. 1,443,392 35,291 Iron Mountain Inc. 1,261,256 34,558 Pall Corp. 816,584 33,064 * Stericycle Inc. 589,946 32,152 Robert Half International Inc. 1,034,088 31,467 Equifax Inc. 877,610 31,418 RR Donnelley & Sons Co. 1,429,688 30,524 Avery Dennison Corp. 778,727 28,353 * Quanta Services Inc. 1,461,647 28,005 Dun & Bradstreet Corp. 354,606 26,390 Cintas Corp. 912,791 25,640 Snap-On Inc. 401,235 17,390 Ryder System Inc. 370,271 14,352 * Raytheon Co. Warrants Exp. 06/16/11 20,998 409 Information Technology (18.8%) Microsoft Corp. 53,092,847 1,554,028 * Apple Inc. 6,309,618 1,482,319 International Business Machines Corp. 9,038,747 1,159,219 * Cisco Systems Inc. 39,840,016 1,037,036 * Google Inc. Class A 1,681,547 953,454 Hewlett-Packard Co. 16,380,182 870,607 Intel Corp. 38,437,050 855,609 Oracle Corp. 27,197,920 698,715 QUALCOMM Inc. 11,694,040 491,033 Visa Inc. Class A 3,106,114 282,750 * EMC Corp. 14,283,585 257,676 Corning Inc. 10,847,273 219,223 * eBay Inc. 7,863,942 211,933 Texas Instruments Inc. 8,641,531 211,458 * Dell Inc. 11,981,385 179,841 Mastercard Inc. Class A 671,575 170,580 Automatic Data Processing Inc. 3,512,875 156,218 * Yahoo! Inc. 8,281,806 136,898 * Adobe Systems Inc. 3,647,111 128,998 Applied Materials Inc. 9,346,215 125,987 * Motorola Inc. 16,094,406 112,983 * Juniper Networks Inc. 3,656,376 112,178 * Cognizant Technology Solutions Corp. Class A 2,070,666 105,563 Broadcom Corp. Class A 3,000,377 99,552 * Symantec Corp. 5,610,349 94,927 Xerox Corp. 9,407,752 91,726 * Agilent Technologies Inc. 2,427,517 83,482 Western Union Co. 4,751,307 80,582 * NetApp Inc. 2,398,352 78,090 * Intuit Inc. 2,184,512 75,016 Paychex Inc. 2,238,395 68,719 * NVIDIA Corp. 3,861,528 67,113 CA Inc. 2,749,612 64,533 * Western Digital Corp. 1,590,693 62,021 * Micron Technology Inc. 5,918,134 61,489 * Citrix Systems Inc. 1,278,951 60,712 Analog Devices Inc. 2,071,092 59,689 * Computer Sciences Corp. 1,068,766 58,237 * Salesforce.com Inc. 764,943 56,950 * SanDisk Corp. 1,591,284 55,106 Fidelity National Information Services Inc. 2,295,401 53,804 * Fiserv Inc. 1,059,796 53,795 Amphenol Corp. Class A 1,205,238 50,849 Altera Corp. 2,069,042 50,298 Xilinx Inc. 1,923,451 49,048 * BMC Software Inc. 1,269,251 48,231 * Autodesk Inc. 1,598,675 47,033 * McAfee Inc. 1,104,128 44,309 Linear Technology Corp. 1,555,057 43,977 Harris Corp. 910,078 43,220 * Electronic Arts Inc. 2,272,652 42,408 * Red Hat Inc. 1,312,979 38,431 * Akamai Technologies Inc. 1,197,314 37,608 * SAIC Inc. 2,118,726 37,501 KLA-Tencor Corp. 1,197,276 37,020 * Advanced Micro Devices Inc. 3,928,272 36,415 Microchip Technology Inc. 1,281,909 36,099 * Teradata Corp. 1,160,349 33,522 * VeriSign Inc. 1,276,772 33,209 * FLIR Systems Inc. 1,063,703 29,996 * LSI Corp. 4,568,216 27,957 * MEMC Electronic Materials Inc. 1,582,219 24,255 National Semiconductor Corp. 1,654,851 23,913 Jabil Circuit Inc. 1,343,652 21,754 Total System Services Inc. 1,369,234 21,442 Tellabs Inc. 2,670,772 20,218 Molex Inc. 940,958 19,628 * Lexmark International Inc. Class A 542,750 19,582 * JDS Uniphase Corp. 1,555,499 19,490 * Novellus Systems Inc. 666,129 16,653 * QLogic Corp. 791,410 16,066 * Novell Inc. 2,424,020 14,520 * Monster Worldwide Inc. 871,088 14,469 * Teradyne Inc. 1,233,567 13,779 * Compuware Corp. 1,579,903 13,271 Materials (3.5%) Monsanto Co. 3,797,051 271,185 Freeport-McMoRan Copper & Gold Inc. 2,996,089 250,293 Dow Chemical Co. 8,004,130 236,682 EI du Pont de Nemours & Co. 6,289,274 234,213 Praxair Inc. 2,131,519 176,916 Newmont Mining Corp. 3,416,515 174,003 Air Products & Chemicals Inc. 1,476,308 109,173 Alcoa Inc. 7,099,812 101,101 Nucor Corp. 2,191,434 99,447 PPG Industries Inc. 1,154,261 75,489 International Paper Co. 3,013,863 74,171 Ecolab Inc. 1,644,148 72,260 Cliffs Natural Resources Inc. 940,777 66,748 Weyerhaeuser Co. 1,470,917 66,588 United States Steel Corp. 997,496 63,361 Sigma-Aldrich Corp. 847,282 45,465 * Owens-Illinois Inc. 1,173,081 41,691 Vulcan Materials Co. 878,993 41,524 Allegheny Technologies Inc. 683,286 36,891 Airgas Inc. 575,656 36,623 Ball Corp. 653,857 34,903 Eastman Chemical Co. 505,159 32,169 CF Industries Holdings Inc. 337,427 30,767 FMC Corp. 504,582 30,547 MeadWestvaco Corp. 1,191,781 30,450 International Flavors & Fragrances Inc. 549,202 26,181 Sealed Air Corp. 1,103,736 23,267 * Pactiv Corp. 918,717 23,133 Bemis Co. Inc. 758,654 21,789 AK Steel Holding Corp. 764,605 17,479 * Titanium Metals Corp. 585,639 9,716 Telecommunication Services (2.8%) AT&T Inc. 41,067,638 1,061,188 Verizon Communications Inc. 19,731,631 612,075 * American Tower Corp. Class A 2,802,076 119,397 * Sprint Nextel Corp. 20,718,753 78,731 CenturyTel Inc. 2,084,748 73,925 Qwest Communications International Inc. 10,352,117 54,038 Windstream Corp. 3,180,001 34,630 Frontier Communications Corp. 2,172,873 16,166 * MetroPCS Communications Inc. 1,817,245 12,866 Utilities (3.4%) Exelon Corp. 4,591,888 201,171 Southern Co. 5,708,512 189,294 Dominion Resources Inc. 4,175,818 171,668 Duke Energy Corp. 9,110,903 148,690 FPL Group Inc. 2,876,292 139,011 American Electric Power Co. Inc. 3,326,637 113,704 PG&E Corp. 2,583,962 109,612 Entergy Corp. 1,316,603 107,106 Public Service Enterprise Group Inc. 3,520,808 103,934 Consolidated Edison Inc. 1,957,931 87,206 Sempra Energy 1,718,873 85,772 FirstEnergy Corp. 2,121,273 82,921 Progress Energy Inc. 1,980,640 77,958 Edison International 2,267,262 77,472 PPL Corp. 2,623,975 72,710 Xcel Energy Inc. 3,176,893 67,350 Questar Corp. 1,215,125 52,493 DTE Energy Co. 1,147,832 51,193 * AES Corp. 4,650,703 51,158 Constellation Energy Group Inc. 1,399,060 49,121 Ameren Corp. 1,648,890 43,003 EQT Corp. 1,000,063 41,003 Wisconsin Energy Corp. 812,259 40,134 CenterPoint Energy Inc. 2,732,398 39,237 * NRG Energy Inc. 1,823,050 38,102 Northeast Utilities 1,219,314 33,702 Oneok Inc. 735,871 33,593 NiSource Inc. 1,925,982 30,431 SCANA Corp. 775,764 29,161 Allegheny Energy Inc. 1,180,260 27,146 Pinnacle West Capital Corp. 705,949 26,635 Pepco Holdings Inc. 1,547,249 26,535 Integrys Energy Group Inc. 532,649 25,237 CMS Energy Corp. 1,599,300 24,725 TECO Energy Inc. 1,484,229 23,584 Nicor Inc. 313,411 13,138 Total Common Stocks (Cost $70,713,101) Market Value Coupon Shares ($000) Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.183% 261,325,747 261,326 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.180% 7/7/10 7,000 6,996 4,5 Freddie Mac Discount Notes 0.230% 6/21/10 17,000 16,993 Total Temporary Cash Investments (Cost $285,313) Total Investments (100.0%) (Cost $70,998,414) Other Assets and Liabilities-Net (0.0%)3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $109,385,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $112,698,000 of collateral received for securities on loan. 4 Securities with a value of $23,989,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but Institutional Index Fund after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index June 2010 537 156,428 3,426 E-mini S&P 500 Index June 2010 1,749 101,897 888 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 73,491,649   Temporary Cash Investments 261,326 23,989  Futures ContractsLiabilities 1 (931)   Total 73,752,044 23,989  Institutional Index Fund 1 Represents variation margin on the last day of the reporting period. D. At March 31, 2010, the cost of investment securities for tax purposes was $70,998,414,000. Net unrealized appreciation of investment securities for tax purposes was $2,778,550,000, consisting of unrealized gains of $12,397,431,000 on securities that had risen in value since their purchase and $9,618,881,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Total Stock Market Index Fund Schedule of Investments As of March 31, 2010 Market Value Shares ($000) Common Stocks (99.6%)1 Consumer Discretionary (10.8%) McDonald's Corp. 1,089,174 72,670 Walt Disney Co. 1,844,237 64,382 Home Depot Inc. 1,720,358 55,654 Comcast Corp. Class A 2,671,672 50,281 * Amazon.com Inc. 349,637 47,456 Target Corp. 721,184 37,934 * Ford Motor Co. 2,939,557 36,950 Time Warner Inc. 1,178,345 36,847 Lowe's Cos. Inc. 1,490,626 36,133 News Corp. Class A 2,275,534 32,790 * DIRECTV Class A 917,100 31,007 NIKE Inc. Class B 375,566 27,604 Johnson Controls Inc. 677,729 22,358 * Viacom Inc. Class B 559,909 19,250 Time Warner Cable Inc. 355,844 18,970 TJX Cos. Inc. 427,909 18,195 * Starbucks Corp. 747,387 18,139 Yum! Brands Inc. 472,243 18,101 Carnival Corp. 441,310 17,158 Staples Inc. 729,393 17,060 * Kohl's Corp. 293,155 16,059 Best Buy Co. Inc. 357,517 15,209 Coach Inc. 322,229 12,734 Omnicom Group Inc. 314,422 12,203 * Bed Bath & Beyond Inc. 265,378 11,613 Gap Inc. 493,526 11,405 McGraw-Hill Cos. Inc. 318,173 11,343 * priceline.com Inc. 42,181 10,756 Marriott International Inc. Class A 305,728 9,637 Macy's Inc. 425,056 9,253 Starwood Hotels & Resorts Worldwide Inc. 188,859 8,808 Stanley Black & Decker Inc. 152,893 8,778 * Liberty Media Corp. - Interactive 572,457 8,764 CBS Corp. Class B 599,938 8,363 Mattel Inc. 365,031 8,301 * Apollo Group Inc. Class A 132,651 8,130 Fortune Brands Inc. 151,879 7,368 VF Corp. 89,793 7,197 * Las Vegas Sands Corp. 333,500 7,054 JC Penney Co. Inc. 214,575 6,903 Genuine Parts Co. 161,193 6,809 Ltd Brands Inc. 276,230 6,801 Ross Stores Inc. 126,519 6,765 Nordstrom Inc. 164,808 6,732 Harley-Davidson Inc. 237,247 6,660 Sherwin-Williams Co. 97,375 6,590 Whirlpool Corp. 75,205 6,562 H&R Block Inc. 339,325 6,040 Cablevision Systems Corp. Class A 249,892 6,032 Darden Restaurants Inc. 134,274 5,981 Tiffany & Co. 125,598 5,965 * O'Reilly Automotive Inc. 138,835 5,791 Wynn Resorts Ltd. 74,770 5,670 * CarMax Inc. 224,456 5,638 International Game Technology 298,241 5,503 * Dollar Tree Inc. 89,415 5,295 * AutoZone Inc. 30,371 5,257 *,^ Sears Holdings Corp. 46,727 5,067 Expedia Inc. 199,907 4,990 Virgin Media Inc. 283,161 4,887 Family Dollar Stores Inc. 133,380 4,883 Polo Ralph Lauren Corp. Class A 57,226 4,866 * Urban Outfitters Inc. 127,948 4,866 Hasbro Inc. 126,066 4,826 ^ Garmin Ltd. 121,857 4,689 Wyndham Worldwide Corp. 180,766 4,651 * Royal Caribbean Cruises Ltd. 140,786 4,645 * Discovery Communications Inc. Class A 136,841 4,624 * BorgWarner Inc. 118,249 4,515 * Autoliv Inc. 86,214 4,443 DISH Network Corp. Class A 211,125 4,396 Newell Rubbermaid Inc. 281,243 4,275 DeVry Inc. 64,767 4,223 * Discovery Communications Inc. 143,544 4,222 * ITT Educational Services Inc. 37,435 4,211 * NVR Inc. 5,713 4,150 * Interpublic Group of Cos. Inc. 492,638 4,099 Scripps Networks Interactive Inc. Class A 91,608 4,063 Abercrombie & Fitch Co. 88,996 4,062 Advance Auto Parts Inc. 95,782 4,015 PetSmart Inc. 125,410 4,008 Gannett Co. Inc. 238,253 3,936 * Pulte Group Inc. 346,982 3,904 * Liberty Global Inc. Class A 131,800 3,843 DR Horton Inc. 289,541 3,648 * Chipotle Mexican Grill Inc. Class A 32,128 3,620 Comcast Corp. 199,815 3,591 American Eagle Outfitters Inc. 189,023 3,501 * Liberty Global Inc. 120,897 3,493 * GameStop Corp. Class A 158,800 3,479 *,^ NetFlix Inc. 47,042 3,469 ^ Strayer Education Inc. 14,216 3,462 * Sirius XM Radio Inc. 3,917,800 3,410 * Liberty Media Corp. - Capital 91,590 3,331 * MGM Mirage 268,296 3,220 * Mohawk Industries Inc. 58,892 3,203 Leggett & Platt Inc. 146,693 3,174 * Harman International Industries Inc. 66,879 3,129 Tupperware Brands Corp. 64,527 3,111 * Big Lots Inc. 84,049 3,061 Phillips-Van Heusen Corp. 52,502 3,011 Jarden Corp. 89,998 2,996 * Goodyear Tire & Rubber Co. 233,300 2,949 * Aeropostale Inc. 102,018 2,941 * Toll Brothers Inc. 138,705 2,885 RadioShack Corp. 127,478 2,885 * J Crew Group Inc. 61,004 2,800 * Career Education Corp. 88,032 2,785 * Liberty Media Corp. - Starz 50,221 2,746 Washington Post Co. Class B 6,170 2,741 Gentex Corp. 140,030 2,719 * DreamWorks Animation SKG Inc. Class A 68,950 2,716 * Hanesbrands Inc. 96,894 2,696 Guess? Inc. 56,057 2,634 * LKQ Corp. 129,284 2,624 Chico's FAS Inc. 180,661 2,605 * WMS Industries Inc. 59,671 2,503 * TRW Automotive Holdings Corp. 83,979 2,400 Williams-Sonoma Inc. 91,282 2,400 * Dick's Sporting Goods Inc. 90,957 2,375 Foot Locker Inc. 157,708 2,372 Service Corp. International 255,472 2,345 * Panera Bread Co. Class A 30,634 2,343 Lennar Corp. Class A 130,149 2,240 * Office Depot Inc. 278,047 2,219 * Warnaco Group Inc. 46,360 2,212 * Bally Technologies Inc. 53,127 2,154 Sotheby's 68,093 2,117 * AutoNation Inc. 115,145 2,082 * Tempur-Pedic International Inc. 68,679 2,071 Burger King Holdings Inc. 96,293 2,047 * Lamar Advertising Co. Class A 58,530 2,010 * Live Nation Entertainment Inc. 137,847 1,999 Brinker International Inc. 103,656 1,998 Wendy's/Arby's Group Inc. Class A 399,572 1,998 * Brink's Home Security Holdings Inc. 46,625 1,984 John Wiley & Sons Inc. Class A 44,982 1,947 Tractor Supply Co. 33,079 1,920 * Penn National Gaming Inc. 67,401 1,874 * Deckers Outdoor Corp. 13,041 1,800 * Fossil Inc. 47,635 1,798 * Carter's Inc. 57,465 1,733 * Dana Holding Corp. 141,625 1,682 Jones Apparel Group Inc. 87,264 1,660 * Lululemon Athletica Inc. 39,399 1,635 Polaris Industries Inc. 31,713 1,622 * Rent-A-Center Inc. 67,859 1,605 * Eastman Kodak Co. 273,201 1,582 Aaron's Inc. 47,439 1,582 * Cheesecake Factory Inc. 58,428 1,581 * Gymboree Corp. 30,491 1,574 * Dress Barn Inc. 59,296 1,551 * New York Times Co. Class A 139,329 1,551 Regal Entertainment Group Class A 86,766 1,524 * Hyatt Hotels Corp. Class A 38,829 1,513 * Corinthian Colleges Inc. 84,838 1,492 * Collective Brands Inc. 65,444 1,488 Wolverine World Wide Inc. 50,412 1,470 Brunswick Corp. 90,588 1,447 * Tenneco Inc. 60,670 1,435 Hillenbrand Inc. 63,189 1,390 * Jack in the Box Inc. 58,589 1,380 * Valassis Communications Inc. 49,345 1,373 * Madison Square Garden Inc. Class A 62,998 1,369 KB Home 81,035 1,357 Dillard's Inc. Class A 57,495 1,357 * Capella Education Co. 14,315 1,329 MDC Holdings Inc. 38,366 1,328 * Orient-Express Hotels Ltd. Class A 90,533 1,284 Meredith Corp. 37,213 1,280 * OfficeMax Inc. 77,781 1,277 * HSN Inc. 43,310 1,275 * AnnTaylor Stores Corp. 60,116 1,244 * Skechers U.S.A. Inc. Class A 33,956 1,233 Interactive Data Corp. 38,460 1,231 *,^ Saks Inc. 139,117 1,196 Men's Wearhouse Inc. 49,925 1,195 * ArvinMeritor Inc. 88,446 1,181 Choice Hotels International Inc. 33,550 1,168 * Jo-Ann Stores Inc. 27,158 1,140 Pool Corp. 49,956 1,131 Cooper Tire & Rubber Co. 59,217 1,126 * Iconix Brand Group Inc. 73,036 1,122 Thor Industries Inc. 36,694 1,109 Matthews International Corp. Class A 30,548 1,084 * Life Time Fitness Inc. 38,577 1,084 Cracker Barrel Old Country Store Inc. 23,314 1,081 Regis Corp. 57,576 1,076 * Childrens Place Retail Stores Inc. 23,604 1,052 * CROCS Inc. 118,619 1,040 ^ Buckle Inc. 28,294 1,040 * American Public Education Inc. 22,201 1,035 Cinemark Holdings Inc. 56,388 1,034 * Under Armour Inc. Class A 35,066 1,031 * Coinstar Inc. 31,701 1,030 * JOS A Bank Clothiers Inc. 18,807 1,028 * Vail Resorts Inc. 25,607 1,027 * Gaylord Entertainment Co. 34,762 1,018 * Scientific Games Corp. Class A 71,577 1,008 Ryland Group Inc. 44,791 1,005 * PF Chang's China Bistro Inc. 22,770 1,005 Arbitron Inc. 37,456 999 Bob Evans Farms Inc. 31,856 985 Finish Line Inc. Class A 59,831 976 Brown Shoe Co. Inc. 62,612 969 * Morningstar Inc. 20,138 968 * Liz Claiborne Inc. 125,389 932 * Timberland Co. Class A 43,376 926 Weight Watchers International Inc. 35,761 913 Scholastic Corp. 32,419 908 ^ Barnes & Noble Inc. 41,270 892 * Blue Nile Inc. 15,933 877 * CEC Entertainment Inc. 22,933 874 * American Axle & Manufacturing Holdings Inc. 87,063 869 Belo Corp. Class A 127,385 869 * Charming Shoppes Inc. 158,358 865 Ethan Allen Interiors Inc. 40,582 837 * Buffalo Wild Wings Inc. 17,292 832 * 99 Cents Only Stores 48,369 788 CKE Restaurants Inc. 70,153 777 * Group 1 Automotive Inc. 23,751 757 American Greetings Corp. Class A 35,538 741 * Cabela's Inc. 42,173 738 * G-III Apparel Group Ltd. 26,530 731 * Asbury Automotive Group Inc. 53,947 717 * Lions Gate Entertainment Corp. 114,557 715 International Speedway Corp. Class A 27,708 714 * BJ's Restaurants Inc. 30,605 713 National CineMedia Inc. 40,252 695 * Hibbett Sports Inc. 27,083 693 * Maidenform Brands Inc. 31,094 679 * California Pizza Kitchen Inc. 39,791 668 * Clear Channel Outdoor Holdings Inc. Class A 62,362 662 * Steven Madden Ltd. 13,430 655 Cato Corp. Class A 30,534 655 CTC Media Inc. 37,849 652 *,^ Fuel Systems Solutions Inc. 19,777 632 Ameristar Casinos Inc. 34,508 629 * Sonic Corp. 54,517 602 * AFC Enterprises Inc. 54,508 585 Christopher & Banks Corp. 73,056 584 * Helen of Troy Ltd. 22,393 584 * Penske Auto Group Inc. 40,266 581 Callaway Golf Co. 65,749 580 * True Religion Apparel Inc. 18,992 577 Harte-Hanks Inc. 44,763 576 * Citi Trends Inc. 17,586 570 Stewart Enterprises Inc. Class A 89,095 557 *,^ Talbots Inc. 42,865 556 Big 5 Sporting Goods Corp. 36,485 555 Churchill Downs Inc. 14,763 554 * Domino's Pizza Inc. 40,333 550 * Pinnacle Entertainment Inc. 56,160 547 * Universal Technical Institute Inc. 23,644 540 * Papa John's International Inc. 20,945 538 NutriSystem Inc. 30,054 535 * Texas Roadhouse Inc. Class A 38,151 530 * Genesco Inc. 16,961 526 * Boyd Gaming Corp. 53,129 525 * DineEquity Inc. 13,183 521 * Peet's Coffee & Tea Inc. 13,073 518 Unifirst Corp. 10,037 517 * Denny's Corp. 134,245 515 * La-Z-Boy Inc. 40,428 507 Bebe Stores Inc. 56,525 503 * Steiner Leisure Ltd. 11,193 496 * Pre-Paid Legal Services Inc. 13,064 494 * Sally Beauty Holdings Inc. 54,898 490 * Pacific Sunwear Of California 91,880 488 * Amerigon Inc. 47,040 476 * Drew Industries Inc. 21,443 472 * America's Car-Mart Inc. 19,487 470 * K-Swiss Inc. Class A 44,900 470 Haverty Furniture Cos. Inc. 28,070 458 * Winnebago Industries 30,586 447 * Meritage Homes Corp. 21,054 442 * Ascent Media Corp. Class A 16,187 441 * Quiksilver Inc. 93,233 441 Columbia Sportswear Co. 8,321 437 ^ PetMed Express Inc. 19,394 430 Monro Muffler Brake Inc. 11,957 428 * Interval Leisure Group Inc. 29,280 426 * Ruby Tuesday Inc. 39,678 419 Fred's Inc. Class A 34,245 410 * Standard Pacific Corp. 89,548 405 * Hovnanian Enterprises Inc. Class A 91,158 397 * Beazer Homes USA Inc. 86,676 393 * Carmike Cinemas Inc. 28,265 392 * Volcom Inc. 20,033 391 * AH Belo Corp. Class A 54,513 391 * O'Charleys Inc. 43,633 390 * Arctic Cat Inc. 35,849 389 * Shutterfly Inc. 15,257 368 * MarineMax Inc. 33,690 362 * Kirkland's Inc. 17,131 360 * Overstock.com Inc. 21,395 348 * Modine Manufacturing Co. 30,875 347 CPI Corp. 25,029 347 Standard Motor Products Inc. 34,960 347 Cherokee Inc. 19,226 346 * Audiovox Corp. Class A 44,054 343 Lennar Corp. Class B 24,500 342 * Drugstore.Com Inc. 95,569 341 Stage Stores Inc. 22,045 339 * Pier 1 Imports Inc. 52,811 336 * Build-A-Bear Workshop Inc. 47,226 336 Blyth Inc. 10,662 333 National Presto Industries Inc. 2,795 332 *,^ Brookfield Homes Corp. 37,318 326 * Federal Mogul Corp. 17,554 322 PEP Boys-Manny Moe & Jack 32,022 322 * Ulta Salon Cosmetics & Fragrance Inc. 14,205 321 * Krispy Kreme Doughnuts Inc. 79,870 321 * Exide Technologies 55,403 319 * Red Robin Gourmet Burgers Inc. 13,019 318 Systemax Inc. 14,469 315 * Knology Inc. 23,161 311 World Wrestling Entertainment Inc. Class A 17,739 307 * iRobot Corp. 20,121 305 * Jakks Pacific Inc. 23,309 304 * Retail Ventures Inc. 31,829 303 * Wet Seal Inc. Class A 63,178 301 * Lumber Liquidators Holdings Inc. 11,225 299 CSS Industries Inc. 14,838 298 * Leapfrog Enterprises Inc. 45,463 298 * Alloy Inc. 36,292 298 * Furniture Brands International Inc. 45,759 294 * Entercom Communications Corp. Class A 24,735 294 Oxford Industries Inc. 14,152 288 * Coldwater Creek Inc. 40,771 283 * RCN Corp. 18,677 282 * Tuesday Morning Corp. 42,595 281 * Perry Ellis International Inc. 11,978 271 * Cavco Industries Inc. 7,936 271 * Mediacom Communications Corp. Class A 45,523 271 Books-A-Million Inc. 37,292 270 * RC2 Corp. 17,934 268 * Carriage Services Inc. Class A 57,154 262 * HOT Topic Inc. 40,325 262 * Unifi Inc. 71,192 259 Courier Corp. 15,462 255 * DSW Inc. Class A 9,900 253 * Learning Tree International Inc. 17,883 252 * Benihana Inc. Class A 35,813 233 * Landry's Restaurants Inc. 12,932 232 * Shuffle Master Inc. 28,268 231 * Marine Products Corp. 37,869 227 Ambassadors Group Inc. 20,541 227 McClatchy Co. Class A 45,433 223 * Sonic Automotive Inc. Class A 20,119 221 * Lincoln Educational Services Corp. 8,716 220 Superior Industries International Inc. 13,663 220 * Movado Group Inc. 19,250 217 * hhgregg Inc. 8,586 217 * Kid Brands Inc. 24,350 211 Marcus Corp. 16,048 208 * Cache Inc. 36,890 203 * Dorman Products Inc. 10,525 200 * Bon-Ton Stores Inc. 14,510 194 * China Automotive Systems Inc. 8,300 192 * Cumulus Media Inc. Class A 56,253 191 * CKX Inc. 31,017 190 * Bluegreen Corp. 58,031 190 * Martha Stewart Living Omnimedia Class A 33,957 189 * K12 Inc. 8,520 189 * Steak N Shake Co. 494 188 * Bassett Furniture Industries Inc. 33,302 188 * Isle of Capri Casinos Inc. 23,807 185 * Select Comfort Corp. 22,497 179 * Entravision Communications Corp. Class A 64,225 177 * Kenneth Cole Productions Inc. Class A 13,837 177 Gaiam Inc. Class A 20,924 174 * EW Scripps Co. Class A 20,460 173 * Warner Music Group Corp. 24,636 170 * Morgans Hotel Group Co. 25,940 166 * Borders Group Inc. 95,577 164 * Cost Plus Inc. 78,228 162 * Core-Mark Holding Co. Inc. 5,149 158 *,^ Conn's Inc. 19,627 154 * Fisher Communications Inc. 10,632 150 * Nautilus Inc. 48,102 145 * Zumiez Inc. 7,082 145 * Journal Communications Inc. Class A 33,154 139 * Lithia Motors Inc. Class A 21,630 138 * Universal Electronics Inc. 6,148 137 * AC Moore Arts & Crafts Inc. 46,340 136 Hooker Furniture Corp. 8,400 135 * Midas Inc. 11,909 134 * 1-800-Flowers.com Inc. Class A 52,607 132 * Dolan Media Co. 11,737 128 * Casual Male Retail Group Inc. 33,081 128 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 188,753 126 * ChinaCast Education Corp. 17,000 124 Sturm Ruger & Co. Inc. 10,247 123 * Valuevision Media Inc. Class A 36,883 122 * Rentrak Corp. 5,600 121 Speedway Motorsports Inc. 7,697 120 * M/I Homes Inc. 8,173 120 * Sinclair Broadcast Group Inc. Class A 23,450 119 * Stanley Furniture Co. Inc. 11,489 117 * Town Sports International Holdings Inc. 29,558 116 * Bridgepoint Education Inc. 4,682 115 Dover Downs Gaming & Entertainment Inc. 28,470 113 * Princeton Review Inc. 32,289 113 * Grand Canyon Education Inc. 4,300 112 * Gray Television Inc. 48,812 112 * Steinway Musical Instruments Inc. 5,874 111 * Media General Inc. Class A 12,780 106 * West Marine Inc. 9,677 105 News Corp. Class B 6,073 103 * Smith & Wesson Holding Corp. 27,010 102 * Luby's Inc. 25,857 102 *,^ Blockbuster Inc. Class A 395,251 100 * Destination Maternity Corp. 3,852 99 * Lee Enterprises Inc. 29,094 99 * New York & Co. Inc. 19,325 93 * dELiA*s Inc. 53,372 92 * Multimedia Games Inc. 23,244 91 * LodgeNet Interactive Corp. 12,943 90 * Harris Interactive Inc. 73,072 88 * Shoe Carnival Inc. 3,817 87 * Cosi Inc. 95,907 85 *,^ Fuqi International Inc. 7,784 85 * Strattec Security Corp. 4,111 84 * Emmis Communications Corp. Class A 73,231 83 * Caribou Coffee Co. Inc. 12,577 83 * Shiloh Industries Inc. 14,359 81 Weyco Group Inc. 3,422 80 * Jamba Inc. 28,900 79 * Stein Mart Inc. 8,688 78 * Playboy Enterprises Inc. Class B 20,792 76 * Zale Corp. 26,866 74 * Monarch Casino & Resort Inc. 8,027 69 * Radio One Inc. 22,460 68 * Navarre Corp. 32,814 68 * Global Traffic Network Inc. 12,686 68 * Sealy Corp. 19,178 67 * Jackson Hewitt Tax Service Inc. 33,332 67 Flexsteel Industries 4,500 61 PRIMEDIA Inc. 17,570 60 * Beasley Broadcasting Group Inc. Class A 14,447 60 Spartan Motors Inc. 10,012 56 * Orbitz Worldwide Inc. 7,885 56 * LIN TV Corp. Class A 9,610 55 * Delta Apparel Inc. 3,519 55 * Century Casinos Inc. 19,979 50 * Carrols Restaurant Group Inc. 7,300 50 * Lifetime Brands Inc. 3,800 45 * Dixie Group Inc. 8,586 42 * Lodgian Inc. 16,897 42 Skyline Corp. 2,242 42 * Stoneridge Inc. 4,152 41 * Heelys Inc. 16,400 39 * Bidz.com Inc. 18,299 37 * Wonder Auto Technology Inc. 3,400 36 * Youbet.com Inc. 11,828 35 * Benihana Inc. Class A 5,006 34 * Salem Communications Corp. Class A 9,254 33 * Hallwood Group Inc. 800 33 * Empire Resorts Inc. 17,520 32 * Einstein Noah Restaurant Group Inc. 2,600 32 * Duckwall-ALCO Stores Inc. 2,152 31 * Famous Dave's Of America Inc. 3,695 30 * MTR Gaming Group Inc. 14,457 29 * Escalade Inc. 10,730 28 * 4Kids Entertainment Inc. 22,543 26 * Reading International Inc. Class A 5,900 25 * McCormick & Schmick's Seafood Restaurants Inc. 2,500 25 * Lazare Kaplan International Inc. 9,594 24 * Raser Technologies Inc. 23,723 24 * Red Lion Hotels Corp. 2,812 20 * American Apparel Inc. 6,500 20 Emerson Radio Corp. 8,900 19 * Saga Communications Inc. Class A 825 19 * Palm Harbor Homes Inc. 9,203 18 * Daily Journal Corp. 260 17 * Trans World Entertainment 8,888 16 * Nexstar Broadcasting Group Inc. Class A 2,995 15 * Spanish Broadcasting System Inc. 16,763 13 * Hastings Entertainment Inc. 2,708 12 * Outdoor Channel Holdings Inc. 1,667 11 * Johnson Outdoors Inc. Class A 900 10 Dover Motorsports Inc. 4,394 9 Collectors Universe 800 9 * Ruth's Hospitality Group Inc. 1,579 8 * US Auto Parts Network Inc. 1,000 8 * Great Wolf Resorts Inc. 2,310 7 * Hollywood Media Corp. 5,340 6 * Lakes Entertainment Inc. 2,600 6 * Radio One Inc. Class A 1,680 5 * Atrinsic Inc. 5,453 4 * Blockbuster Inc. Class B 21,904 4 Sport Supply Group Inc. 300 4 Gaming Partners International Corp. 282 2 * MAXXAM Inc. 9 1 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 332  Consumer Staples (9.7%) Procter & Gamble Co. 2,948,705 186,565 Wal-Mart Stores Inc. 2,335,465 129,852 Coca-Cola Co. 2,104,694 115,758 PepsiCo Inc. 1,642,492 108,667 Philip Morris International Inc. 1,922,283 100,266 Kraft Foods Inc. 1,760,280 53,231 CVS Caremark Corp. 1,423,584 52,046 Altria Group Inc. 2,091,335 42,914 Colgate-Palmolive Co. 501,835 42,786 Walgreen Co. 996,905 36,975 Kimberly-Clark Corp. 419,241 26,362 Costco Wholesale Corp. 440,042 26,275 General Mills Inc. 329,620 23,334 Sysco Corp. 597,573 17,628 Archer-Daniels-Midland Co. 583,754 16,870 Avon Products Inc. 431,213 14,605 HJ Heinz Co. 318,832 14,542 Kellogg Co. 268,184 14,329 Kroger Co. 624,570 13,528 Lorillard Inc. 162,294 12,211 ConAgra Foods Inc. 447,575 11,221 Mead Johnson Nutrition Co. 206,557 10,747 Safeway Inc. 410,721 10,211 Reynolds American Inc. 176,699 9,538 Sara Lee Corp. 669,542 9,327 Clorox Co. 141,218 9,058 Dr Pepper Snapple Group Inc. 256,833 9,033 Bunge Ltd. 135,416 8,346 Coca-Cola Enterprises Inc. 296,290 8,195 Campbell Soup Co. 209,317 7,399 Estee Lauder Cos. Inc. Class A 113,909 7,389 JM Smucker Co. 120,336 7,251 Hershey Co. 160,278 6,862 Molson Coors Brewing Co. Class B 154,127 6,483 Tyson Foods Inc. Class A 294,939 5,648 * Whole Foods Market Inc. 146,535 5,297 Church & Dwight Co. Inc. 71,129 4,762 Brown-Forman Corp. Class B 79,208 4,709 McCormick & Co. Inc. 120,068 4,606 * Energizer Holdings Inc. 67,224 4,219 * Ralcorp Holdings Inc. 57,315 3,885 SUPERVALU Inc. 214,701 3,581 * Green Mountain Coffee Roasters Inc. 35,436 3,431 * Hansen Natural Corp. 76,818 3,332 * Constellation Brands Inc. Class A 200,210 3,291 Hormel Foods Corp. 74,845 3,144 * Smithfield Foods Inc. 150,508 3,122 Del Monte Foods Co. 200,178 2,923 * Dean Foods Co. 183,252 2,875 Herbalife Ltd. 61,746 2,848 * NBTY Inc. 56,579 2,715 Corn Products International Inc. 76,279 2,644 Alberto-Culver Co. Class B 89,346 2,336 * Central European Distribution Corp. 66,326 2,322 * BJ's Wholesale Club Inc. 56,457 2,088 Flowers Foods Inc. 84,272 2,085 Casey's General Stores Inc. 51,940 1,631 * TreeHouse Foods Inc. 34,952 1,533 Nu Skin Enterprises Inc. Class A 51,602 1,502 Ruddick Corp. 42,248 1,337 Universal Corp. 25,299 1,333 Lancaster Colony Corp. 20,151 1,188 * United Natural Foods Inc. 41,940 1,180 Sanderson Farms Inc. 19,878 1,066 * American Italian Pasta Co. 24,976 971 * Rite Aid Corp. 643,335 965 * Fresh Del Monte Produce Inc. 45,804 928 Andersons Inc. 25,523 855 * Winn-Dixie Stores Inc. 57,521 718 Vector Group Ltd. 46,359 715 * Chiquita Brands International Inc. 44,120 694 * Darling International Inc. 76,640 687 J&J Snack Foods Corp. 15,732 684 * Hain Celestial Group Inc. 36,356 631 Diamond Foods Inc. 14,732 619 Cal-Maine Foods Inc. 17,664 599 * Medifast Inc. 23,162 582 Lance Inc. 24,490 566 Tootsie Roll Industries Inc. 20,846 563 Coca-Cola Bottling Co. Consolidated 9,540 560 * Boston Beer Co. Inc. Class A 8,839 462 * Elizabeth Arden Inc. 25,243 454 WD-40 Co. 13,545 445 Inter Parfums Inc. 28,460 422 * Alliance One International Inc. 80,022 407 * Central Garden and Pet Co. Class A 44,098 404 Nash Finch Co. 11,939 402 * Prestige Brands Holdings Inc. 43,870 395 * Heckmann Corp. 65,300 379 * Central Garden and Pet Co. 36,886 364 * Smart Balance Inc. 51,578 334 * Pantry Inc. 26,671 333 * Great Atlantic & Pacific Tea Co. 43,112 331 * American Oriental Bioengineering Inc. 80,961 330 Ingles Markets Inc. Class A 21,650 325 * John B. Sanfilippo & Son Inc. 20,611 304 *,^ Star Scientific Inc. 115,778 295 B&G Foods Inc. Class A 27,792 291 *,^ American Dairy Inc. 14,260 273 Pricesmart Inc. 11,006 256 Weis Markets Inc. 6,287 229 Alico Inc. 8,359 211 Arden Group Inc. 1,902 202 * Lifeway Foods Inc. 15,308 182 Spartan Stores Inc. 11,601 167 * Omega Protein Corp. 28,743 165 Imperial Sugar Co. 10,200 158 * Zhongpin Inc. 12,100 154 Mannatech Inc. 44,016 147 Farmer Bros Co. 7,164 134 * Overhill Farms Inc. 22,150 129 * Revlon Inc. Class A 8,572 127 National Beverage Corp. 11,297 126 * USANA Health Sciences Inc. 3,935 124 * Reddy Ice Holdings Inc. 26,460 122 * Harbinger Group Inc. 17,400 118 * Susser Holdings Corp. 13,075 110 Griffin Land & Nurseries Inc. 3,583 104 Oil-Dri Corp. of America 4,868 94 * HQ Sustainable Maritime Industries Inc. 12,000 72 Female Health Co. 8,774 63 Schiff Nutrition International Inc. 5,684 47 * Inventure Group Inc. 15,384 44 * Nutraceutical International Corp. 2,905 43 * Parlux Fragrances Inc. 20,700 42 * MGP Ingredients Inc. 4,834 37 * Physicians Formula Holdings Inc. 11,700 29 Bridgford Foods Corp. 2,000 25 * Seneca Foods Corp. Class A 800 23 * Diedrich Coffee Inc. 600 21 * Orchids Paper Products Co. 882 15 Tasty Baking Co. 1,568 11 Calavo Growers Inc. 498 9 * Jones Soda Co. 12,240 8 Village Super Market Inc. Class A 200 6 Energy (10.4%) Exxon Mobil Corp. 4,791,116 320,909 Chevron Corp. 2,024,814 153,542 Schlumberger Ltd. 1,211,897 76,907 ConocoPhillips 1,422,595 72,794 Occidental Petroleum Corp. 819,153 69,251 Anadarko Petroleum Corp. 496,084 36,130 Apache Corp. 339,364 34,445 * Transocean Ltd. 324,108 27,996 XTO Energy Inc. 585,712 27,634 Devon Energy Corp. 425,868 27,439 Halliburton Co. 910,290 27,427 EOG Resources Inc. 254,760 23,677 Marathon Oil Corp. 714,602 22,610 Hess Corp. 297,219 18,591 National Oilwell Varco Inc. 422,321 17,138 Spectra Energy Corp. 653,159 14,716 Chesapeake Energy Corp. 621,423 14,690 Baker Hughes Inc. 312,963 14,659 * Southwestern Energy Co. 348,739 14,201 Williams Cos. Inc. 588,977 13,605 Noble Energy Inc. 175,236 12,792 Peabody Energy Corp. 270,614 12,367 * Weatherford International Ltd. 744,734 11,812 Valero Energy Corp. 570,254 11,234 Noble Corp. 264,213 11,049 Smith International Inc. 249,968 10,704 * Cameron International Corp. 246,971 10,585 Murphy Oil Corp. 183,278 10,298 Consol Energy Inc. 222,084 9,474 * FMC Technologies Inc. 123,588 7,988 El Paso Corp. 708,305 7,678 Range Resources Corp. 159,818 7,491 * Ultra Petroleum Corp. 153,008 7,135 * Newfield Exploration Co. 134,397 6,995 Pioneer Natural Resources Co. 116,707 6,573 * Denbury Resources Inc. 381,932 6,443 BJ Services Co. 297,128 6,359 Diamond Offshore Drilling Inc. 70,339 6,247 * Petrohawk Energy Corp. 304,578 6,177 * Alpha Natural Resources Inc. 121,663 6,070 * Nabors Industries Ltd. 286,809 5,630 * Pride International Inc. 176,635 5,319 Massey Energy Co. 96,389 5,040 Cimarex Energy Co. 84,607 5,024 * Kinder Morgan Management LLC 77,712 4,555 * Plains Exploration & Production Co. 140,490 4,213 * Whiting Petroleum Corp. 51,516 4,165 Helmerich & Payne Inc. 107,024 4,075 * Concho Resources Inc. 77,817 3,919 Cabot Oil & Gas Corp. 105,076 3,867 Arch Coal Inc. 163,828 3,743 * Oceaneering International Inc. 55,725 3,538 Sunoco Inc. 118,572 3,523 * Rowan Cos. Inc. 115,135 3,352 EXCO Resources Inc. 182,336 3,351 Core Laboratories NV 22,018 2,880 Southern Union Co. 112,974 2,866 * Forest Oil Corp. 108,565 2,803 * Dresser-Rand Group Inc. 83,208 2,614 Tidewater Inc. 52,314 2,473 * Atlas Energy Inc. 75,403 2,347 * Oil States International Inc. 50,642 2,296 St. Mary Land & Exploration Co. 63,300 2,203 Patterson-UTI Energy Inc. 156,152 2,181 * Atwood Oceanics Inc. 58,828 2,037 Tesoro Corp. 143,186 1,990 * Dril-Quip Inc. 32,242 1,962 * Unit Corp. 45,925 1,942 * Patriot Coal Corp. 87,507 1,790 * Quicksilver Resources Inc. 120,878 1,701 * Superior Energy Services Inc. 79,803 1,677 * Brigham Exploration Co. 101,173 1,614 * SEACOR Holdings Inc. 19,633 1,584 * Mariner Energy Inc. 104,121 1,559 World Fuel Services Corp. 57,651 1,536 * Comstock Resources Inc. 47,518 1,511 * Continental Resources Inc. 34,585 1,472 * Exterran Holdings Inc. 60,555 1,464 Frontier Oil Corp. 105,463 1,424 Berry Petroleum Co. Class A 49,577 1,396 * Bristow Group Inc. 34,871 1,316 * Helix Energy Solutions Group Inc. 100,818 1,314 * Arena Resources Inc. 39,199 1,309 * Gran Tierra Energy Inc. 219,860 1,297 * Bill Barrett Corp. 41,847 1,285 * Rosetta Resources Inc. 53,585 1,262 CARBO Ceramics Inc. 20,130 1,255 Lufkin Industries Inc. 15,351 1,215 * Key Energy Services Inc. 127,142 1,214 * SandRidge Energy Inc. 157,629 1,214 Holly Corp. 43,011 1,200 * Swift Energy Co. 38,250 1,176 * CNX Gas Corp. 30,739 1,170 Overseas Shipholding Group Inc. 29,605 1,161 * McMoRan Exploration Co. 79,290 1,160 Penn Virginia Corp. 46,914 1,149 * Clean Energy Fuels Corp. 47,479 1,082 * Tetra Technologies Inc. 77,672 949 * Cobalt International Energy Inc. 69,300 943 * Energy XXI Bermuda Ltd. 51,299 919 * International Coal Group Inc. 190,241 869 * ATP Oil & Gas Corp. 45,412 854 * BPZ Resources Inc. 111,121 817 * Carrizo Oil & Gas Inc. 34,687 796 * Cal Dive International Inc. 106,856 783 * Enbridge Energy Management LLC 14,552 743 * Stone Energy Corp. 40,634 721 * Complete Production Services Inc. 60,810 702 * Contango Oil & Gas Co. 13,516 691 * Global Industries Ltd. 102,555 658 * ION Geophysical Corp. 132,576 652 * James River Coal Co. 40,365 642 * USEC Inc. 108,108 624 General Maritime Corp. 83,740 602 * Parker Drilling Co. 121,003 597 * American Oil & Gas Inc. 80,693 549 * Newpark Resources Inc. 100,226 526 * Hercules Offshore Inc. 118,916 513 * Gulfmark Offshore Inc. 19,014 505 * Pioneer Drilling Co. 67,909 478 * Clayton Williams Energy Inc. 13,311 466 * Allis-Chalmers Energy Inc. 125,917 446 * Matrix Service Co. 40,074 431 Vaalco Energy Inc. 83,943 415 * Delta Petroleum Corp. 291,748 411 * Hornbeck Offshore Services Inc. 21,600 401 * Approach Resources Inc. 41,548 377 * Goodrich Petroleum Corp. 23,069 361 Gulf Island Fabrication Inc. 16,184 352 * Willbros Group Inc. 28,800 346 * Oilsands Quest Inc. 459,658 340 * Harvest Natural Resources Inc. 43,588 328 * Dawson Geophysical Co. 11,220 328 * Basic Energy Services Inc. 42,009 324 Delek US Holdings Inc. 43,423 316 Alon USA Energy Inc. 42,462 308 * Crosstex Energy Inc. 33,324 290 * Western Refining Inc. 50,739 279 * Venoco Inc. 21,297 273 * Northern Oil and Gas Inc. 17,100 271 * Callon Petroleum Co. 49,601 266 * Petroleum Development Corp. 10,985 255 * FX Energy Inc. 67,836 233 * T-3 Energy Services Inc. 9,304 229 RPC Inc. 20,231 225 * Abraxas Petroleum Corp. 115,876 223 * Natural Gas Services Group Inc. 13,600 216 W&T Offshore Inc. 25,526 214 * Endeavour International Corp. 165,325 210 * Seahawk Drilling Inc. 10,785 203 * Petroquest Energy Inc. 39,386 198 * Bronco Drilling Co. Inc. 41,040 193 * GMX Resources Inc. 23,054 190 * CVR Energy Inc. 21,126 185 * Rex Energy Corp. 15,763 180 * Tesco Corp. 14,780 173 * CREDO Petroleum Corp. 16,623 164 * Bolt Technology Corp. 13,931 158 * PHI Inc. 6,963 147 * OYO Geospace Corp. 2,929 140 * Superior Well Services Inc. 9,581 128 * Toreador Resources Corp. 12,850 105 * Gastar Exploration Ltd. 21,500 105 * Gulfport Energy Corp. 8,672 97 * Cheniere Energy Inc. 31,466 97 * Geokinetics Inc. 11,700 84 * Double Eagle Petroleum Co. 19,340 82 * Union Drilling Inc. 12,040 74 * ENGlobal Corp. 26,500 73 * Rex Stores Corp. 4,209 68 * Boots & Coots Inc. 27,400 67 * Warren Resources Inc. 26,047 66 * Syntroleum Corp. 28,304 60 * Kodiak Oil & Gas Corp. 17,400 59 * Rentech Inc. 56,482 58 * Mitcham Industries Inc. 7,104 51 * Westmoreland Coal Co. 3,998 50 * HKN Inc. 16,344 49 * Evergreen Energy Inc. 203,636 37 *,^ Pacific Ethanol Inc. 26,820 30 * Adams Resources & Energy Inc. 1,500 26 * Gasco Energy Inc. 64,680 21 * Meridian Resource Corp. 72,640 20 * Vantage Drilling Co. 13,700 20 *,^ Sulphco Inc. 53,850 16 * Cano Petroleum Inc. 12,600 15 * Verenium Corp. 2,894 15 Panhandle Oil and Gas Inc. Class A 600 14 * Trico Marine Services Inc. 4,901 11 * GeoGlobal Resources Inc. 5,959 9 * Barnwell Industries Inc. 2,002 9 * RAM Energy Resources Inc. 3,700 5 * Uranium Resources Inc. 7,500 5 * TGC Industries Inc. 287 1 Financials (16.4%) Bank of America Corp. 10,037,087 179,162 JPMorgan Chase & Co. 3,977,067 177,974 Wells Fargo & Co. 4,901,988 152,550 * Citigroup Inc. 21,393,353 86,643 Goldman Sachs Group Inc. 492,926 84,108 US Bancorp 1,930,054 49,950 American Express Co. 1,080,137 44,566 * Berkshire Hathaway Inc. Class B 513,244 41,711 Bank of New York Mellon Corp. 1,215,390 37,531 Morgan Stanley 1,234,828 36,168 MetLife Inc. 826,407 35,816 PNC Financial Services Group Inc. 521,920 31,159 Travelers Cos. Inc. 551,454 29,745 Prudential Financial Inc. 466,284 28,210 Aflac Inc. 472,244 25,638 Simon Property Group Inc. 288,117 24,173 State Street Corp. 499,312 22,539 BB&T Corp. 694,123 22,483 CME Group Inc. 67,156 21,229 Capital One Financial Corp. 454,196 18,808 Charles Schwab Corp. 997,290 18,639 Franklin Resources Inc. 162,007 17,967 Chubb Corp. 344,836 17,880 ACE Ltd. 339,647 17,764 Allstate Corp. 514,664 16,629 T Rowe Price Group Inc. 260,010 14,282 SunTrust Banks Inc. 504,180 13,507 Marsh & McLennan Cos. Inc. 532,873 13,013 Loews Corp. 347,194 12,943 Vornado Realty Trust 163,857 12,404 Progressive Corp. 647,049 12,352 Northern Trust Corp. 219,527 12,131 Hartford Financial Services Group Inc. 422,536 12,008 Public Storage 128,488 11,820 Ameriprise Financial Inc. 257,659 11,687 Equity Residential 279,053 10,925 AON Corp. 249,085 10,638 Boston Properties Inc. 140,196 10,576 Fifth Third Bancorp 763,551 10,377 HCP Inc. 296,281 9,777 Annaly Capital Management Inc. 558,703 9,599 Invesco Ltd. 432,911 9,485 Regions Financial Corp. 1,200,845 9,427 Principal Financial Group Inc. 321,962 9,405 Lincoln National Corp. 304,936 9,362 Host Hotels & Resorts Inc. 637,184 9,335 * Genworth Financial Inc. Class A 493,493 9,051 Unum Group 335,097 8,300 Discover Financial Services 548,133 8,167 NYSE Euronext 262,615 7,776 Ventas Inc. 158,234 7,513 AvalonBay Communities Inc. 82,316 7,108 * IntercontinentalExchange Inc. 62,938 7,060 KeyCorp 887,675 6,879 Hudson City Bancorp Inc. 478,230 6,772 New York Community Bancorp Inc. 406,239 6,719 Comerica Inc. 175,909 6,692 XL Capital Ltd. Class A 345,724 6,534 Plum Creek Timber Co. Inc. 164,532 6,402 Kimco Realty Corp. 406,643 6,360 ProLogis 478,158 6,312 ^ M&T Bank Corp. 77,670 6,165 Moody's Corp. 203,421 6,052 * SLM Corp. 480,190 6,012 People's United Financial Inc. 378,594 5,921 Health Care REIT Inc. 124,531 5,633 PartnerRe Ltd. 67,997 5,421 Willis Group Holdings PLC 170,402 5,332 * Berkshire Hathaway Inc. Class A 43 5,237 * TD Ameritrade Holding Corp. 267,546 5,099 BlackRock Inc. 23,246 5,062 Everest Re Group Ltd. 61,047 4,941 * Leucadia National Corp. 196,853 4,884 Legg Mason Inc. 163,262 4,681 * Arch Capital Group Ltd. 59,928 4,570 Cincinnati Financial Corp. 156,381 4,519 Federal Realty Investment Trust 62,007 4,515 Torchmark Corp. 83,845 4,487 SL Green Realty Corp. 78,140 4,475 Axis Capital Holdings Ltd. 137,124 4,286 * American International Group Inc. 122,621 4,186 Assurant Inc. 118,526 4,075 Marshall & Ilsley Corp. 504,542 4,062 AMB Property Corp. 147,557 4,019 * CB Richard Ellis Group Inc. Class A 251,996 3,994 Nationwide Health Properties Inc. 113,596 3,993 Digital Realty Trust Inc. 73,578 3,988 Huntington Bancshares Inc. 723,785 3,887 Reinsurance Group of America Inc. Class A 73,744 3,873 Liberty Property Trust 113,975 3,868 WR Berkley Corp. 146,692 3,827 Macerich Co. 99,165 3,799 * MSCI Inc. Class A 104,809 3,784 Eaton Vance Corp. 112,687 3,780 Rayonier Inc. 80,544 3,659 RenaissanceRe Holdings Ltd. 63,270 3,591 * Markel Corp. 9,463 3,545 Assured Guaranty Ltd. 158,664 3,486 Transatlantic Holdings Inc. 65,130 3,439 * Affiliated Managers Group Inc. 42,703 3,374 Regency Centers Corp. 89,327 3,347 Fidelity National Financial Inc. Class A 221,511 3,283 ^ Realty Income Corp. 105,477 3,237 * AmeriCredit Corp. 135,365 3,216 * First Horizon National Corp. 227,085 3,191 * NASDAQ OMX Group Inc. 150,204 3,172 HCC Insurance Holdings Inc. 114,221 3,152 Waddell & Reed Financial Inc. 86,308 3,111 * E*Trade Financial Corp. 1,881,420 3,104 Jones Lang LaSalle Inc. 42,396 3,090 First American Corp. 91,304 3,090 Old Republic International Corp. 242,643 3,077 Cullen/Frost Bankers Inc. 54,713 3,053 Alexandria Real Estate Equities Inc. 44,954 3,039 * St. Joe Co. 93,486 3,024 Hospitality Properties Trust 124,426 2,980 SEI Investments Co. 135,132 2,969 Commerce Bancshares Inc. 71,354 2,935 Zions Bancorporation 132,854 2,899 White Mountains Insurance Group Ltd. 8,093 2,873 Senior Housing Properties Trust 129,285 2,864 Mack-Cali Realty Corp. 79,837 2,814 Duke Realty Corp. 226,644 2,810 UDR Inc. 155,399 2,741 First Niagara Financial Group Inc. 191,364 2,721 Camden Property Trust 65,133 2,711 Essex Property Trust Inc. 29,647 2,667 Raymond James Financial Inc. 99,381 2,657 Janus Capital Group Inc. 184,162 2,632 Validus Holdings Ltd. 93,162 2,565 Developers Diversified Realty Corp. 209,880 2,554 Arthur J Gallagher & Co. 103,669 2,545 Chimera Investment Corp. 642,194 2,498 Weingarten Realty Investors 115,144 2,483 Federated Investors Inc. Class B 93,277 2,461 Aspen Insurance Holdings Ltd. 84,482 2,436 Jefferies Group Inc. 102,368 2,423 StanCorp Financial Group Inc. 50,261 2,394 City National Corp. 44,309 2,391 Corporate Office Properties Trust SBI 58,744 2,357 Washington Federal Inc. 114,139 2,319 Highwoods Properties Inc. 72,327 2,295 Apollo Investment Corp. 178,510 2,272 Associated Banc-Corp 160,344 2,213 Hanover Insurance Group Inc. 50,724 2,212 Brown & Brown Inc. 122,774 2,200 Valley National Bancorp 142,778 2,194 Bank of Hawaii Corp. 48,740 2,191 Apartment Investment & Management Co. 118,931 2,190 American Financial Group Inc. 76,936 2,189 Taubman Centers Inc. 54,504 2,176 MFA Financial Inc. 285,002 2,098 TCF Financial Corp. 128,358 2,046 HRPT Properties Trust 257,255 2,001 BRE Properties Inc. 55,253 1,975 Ares Capital Corp. 131,968 1,958 Allied World Assurance Co. Holdings Ltd. 42,894 1,924 * SVB Financial Group 41,227 1,924 National Retail Properties Inc. 84,198 1,922 Protective Life Corp. 87,332 1,920 Greenhill & Co. Inc. 23,075 1,894 Platinum Underwriters Holdings Ltd. 50,814 1,884 Popular Inc. 647,333 1,884 FirstMerit Corp. 87,326 1,884 Washington Real Estate Investment Trust 60,815 1,858 CBL & Associates Properties Inc. 133,646 1,831 Fulton Financial Corp. 179,625 1,830 * ProAssurance Corp. 31,140 1,823 Endurance Specialty Holdings Ltd. 49,020 1,821 Tanger Factory Outlet Centers 41,231 1,780 * Forest City Enterprises Inc. Class A 123,176 1,775 Entertainment Properties Trust 42,821 1,761 Prosperity Bancshares Inc. 42,525 1,744 * Alleghany Corp. 5,977 1,738 Westamerica Bancorporation 29,754 1,715 Omega Healthcare Investors Inc. 86,559 1,687 BioMed Realty Trust Inc. 100,155 1,657 LaSalle Hotel Properties 70,215 1,636 BancorpSouth Inc. 76,539 1,604 Home Properties Inc. 34,203 1,601 Brandywine Realty Trust 130,972 1,599 Equity Lifestyle Properties Inc. 29,386 1,583 Iberiabank Corp. 26,323 1,580 * Signature Bank 41,389 1,533 Mid-America Apartment Communities Inc. 29,608 1,533 Douglas Emmett Inc. 99,383 1,528 * Stifel Financial Corp. 28,010 1,506 * Conseco Inc. 239,947 1,492 Wilmington Trust Corp. 89,870 1,489 Trustmark Corp. 60,904 1,488 American Campus Communities Inc. 53,435 1,478 CapitalSource Inc. 260,668 1,457 Zenith National Insurance Corp. 38,018 1,457 BOK Financial Corp. 27,756 1,456 Synovus Financial Corp. 437,562 1,440 American Capital Ltd. 283,220 1,439 Unitrin Inc. 51,177 1,436 Potlatch Corp. 40,628 1,424 Healthcare Realty Trust Inc. 60,701 1,414 * Knight Capital Group Inc. Class A 89,494 1,365 Kilroy Realty Corp. 44,084 1,360 Montpelier Re Holdings Ltd. 80,740 1,357 Whitney Holding Corp. 98,110 1,353 Erie Indemnity Co. Class A 31,362 1,353 Radian Group Inc. 85,213 1,333 * PHH Corp. 55,968 1,319 Northwest Bancshares Inc. 111,566 1,310 East West Bancorp Inc. 75,066 1,308 Umpqua Holdings Corp. 97,231 1,289 TFS Financial Corp. 94,392 1,260 DiamondRock Hospitality Co. 124,220 1,256 Hancock Holding Co. 30,025 1,255 UMB Financial Corp. 30,660 1,245 NewAlliance Bancshares Inc. 98,568 1,244 Delphi Financial Group Inc. 48,975 1,232 Susquehanna Bancshares Inc. 125,596 1,232 Astoria Financial Corp. 84,538 1,226 Mercury General Corp. 28,018 1,225 International Bancshares Corp. 52,518 1,207 *,^ Federal National Mortgage Assn. 1,146,897 1,204 Webster Financial Corp. 68,778 1,203 * Allied Capital Corp. 240,965 1,198 Cash America International Inc. 30,171 1,191 * MGIC Investment Corp. 107,160 1,176 Redwood Trust Inc. 75,635 1,166 Cathay General Bancorp 99,596 1,160 Max Capital Group Ltd. 49,674 1,142 Wintrust Financial Corp. 30,452 1,133 FNB Corp. 139,137 1,128 * Sunstone Hotel Investors Inc. 99,873 1,116 DCT Industrial Trust Inc. 212,771 1,113 ^ United Bankshares Inc. 42,364 1,111 MB Financial Inc. 48,900 1,102 CVB Financial Corp. 109,974 1,092 Glacier Bancorp Inc. 71,539 1,090 Post Properties Inc. 49,401 1,088 PS Business Parks Inc. 20,188 1,078 RLI Corp. 18,885 1,077 * MBIA Inc. 171,064 1,073 Franklin Street Properties Corp. 74,018 1,068 Extra Space Storage Inc. 84,224 1,068 Old National Bancorp 89,285 1,067 Equity One Inc. 55,215 1,043 First Financial Bancorp 58,585 1,042 Argo Group International Holdings Ltd. 31,585 1,029 Community Bank System Inc. 44,784 1,020 EastGroup Properties Inc. 26,648 1,006 First Midwest Bancorp Inc. 73,267 993 Sovran Self Storage Inc. 27,696 965 PacWest Bancorp 42,248 964 Tower Group Inc. 43,469 964 NBT Bancorp Inc. 42,011 960 Hatteras Financial Corp. 37,038 954 Acadia Realty Trust 53,289 952 * Portfolio Recovery Associates Inc. 17,068 937 American National Insurance Co. 8,195 930 Anworth Mortgage Asset Corp. 137,425 926 DuPont Fabros Technology Inc. 42,547 919 * MF Global Holdings Ltd. 113,707 918 American Equity Investment Life Holding Co. 85,496 911 National Health Investors Inc. 23,417 908 Capstead Mortgage Corp. 75,502 903 Selective Insurance Group 54,202 900 National Penn Bancshares Inc. 128,114 884 First Financial Bankshares Inc. 17,138 883 * KBW Inc. 32,081 863 First Citizens BancShares Inc. Class A 4,255 846 Columbia Banking System Inc. 41,350 840 *,^ Federal Home Loan Mortgage Corp. 658,896 837 City Holding Co. 24,310 834 Medical Properties Trust Inc. 79,357 832 First Commonwealth Financial Corp. 122,316 821 Capitol Federal Financial 21,875 819 American Capital Agency Corp. 31,797 814 * Piper Jaffray Cos. 20,189 814 * Dollar Financial Corp. 33,704 811 * Ocwen Financial Corp. 72,430 803 Home Bancshares Inc. 30,145 797 Chemical Financial Corp. 32,731 773 Bank of the Ozarks Inc. 21,883 770 Boston Private Financial Holdings Inc. 104,298 769 Brookline Bancorp Inc. 71,610 762 * World Acceptance Corp. 20,858 753 BlackRock Kelso Capital Corp. 74,583 743 * Investment Technology Group Inc. 44,218 738 Independent Bank Corp. 29,811 735 Sterling Bancshares Inc. 131,660 735 * Texas Capital Bancshares Inc. 38,428 730 * optionsXpress Holdings Inc. 44,092 718 Saul Centers Inc. 17,315 717 First Potomac Realty Trust 47,344 712 Employers Holdings Inc. 47,895 711 * Ezcorp Inc. Class A 34,446 710 * Investors Bancorp Inc. 53,223 703 * Ashford Hospitality Trust Inc. 96,255 690 Park National Corp. 10,936 681 * Interactive Brokers Group Inc. 40,787 659 FBL Financial Group Inc. Class A 26,673 653 Colonial Properties Trust 50,295 648 Cedar Shopping Centers Inc. 80,962 640 Infinity Property & Casualty Corp. 13,684 622 Provident Financial Services Inc. 52,100 620 * Pico Holdings Inc. 16,624 618 Community Trust Bancorp Inc. 22,799 618 * Strategic Hotels & Resorts Inc. 144,873 616 Evercore Partners Inc. Class A 20,342 610 Cohen & Steers Inc. 23,862 596 PrivateBancorp Inc. Class A 42,963 589 BGC Partners Inc. Class A 96,143 587 Associated Estates Realty Corp. 41,783 576 American Physicians Capital Inc. 17,932 573 * Navigators Group Inc. 14,531 572 ^ Prospect Capital Corp. 46,953 570 Inland Real Estate Corp. 62,234 569 Trustco Bank Corp. 92,265 569 Calamos Asset Management Inc. Class A 38,800 556 Cousins Properties Inc. 66,330 551 Pennsylvania Real Estate Investment Trust 43,859 547 Dime Community Bancshares 43,104 544 Horace Mann Educators Corp. 36,039 543 Bancfirst Corp. 12,870 539 * AMERISAFE Inc. 32,846 538 Gladstone Capital Corp. 44,785 528 *,^ iStar Financial Inc. 114,565 526 Duff & Phelps Corp. Class A 31,390 525 * Citizens Republic Bancorp Inc. 444,457 524 Provident New York Bancorp 55,261 524 Arrow Financial Corp. 19,269 518 * Hilltop Holdings Inc. 43,532 511 * Altisource Portfolio Solutions SA 22,707 509 * Alexander's Inc. 1,687 505 Investors Real Estate Trust 55,708 502 Safety Insurance Group Inc. 13,230 498 Amtrust Financial Services Inc. 35,468 495 S&T Bancorp Inc. 23,431 490 * First Cash Financial Services Inc. 22,588 487 Advance America Cash Advance Centers Inc. 82,807 482 Lexington Realty Trust 73,628 479 Northfield Bancorp Inc. 32,963 477 Simmons First National Corp. Class A 17,283 476 Bank Mutual Corp. 71,957 468 * Avatar Holdings Inc. 21,183 461 Capital Southwest Corp. 5,032 457 Berkshire Hills Bancorp Inc. 24,933 457 * LaBranche & Co. Inc. 86,409 455 * Forestar Group Inc. 23,786 449 * Broadpoint Gleacher Securities Inc. 111,193 445 Cardinal Financial Corp. 41,327 441 Harleysville Group Inc. 13,056 441 * Beneficial Mutual Bancorp Inc. 46,444 440 SCBT Financial Corp. 11,781 436 * Riskmetrics Group Inc. 18,881 427 Agree Realty Corp. 18,623 426 * United America Indemnity Ltd. Class A 43,942 421 * Encore Capital Group Inc. 25,226 415 Harleysville National Corp. 61,673 413 Southside Bancshares Inc. 18,609 401 Renasant Corp. 24,667 399 Camden National Corp. 12,379 397 * First Industrial Realty Trust Inc. 50,970 396 Hercules Technology Growth Capital Inc. 37,116 393 WesBanco Inc. 24,068 391 * FPIC Insurance Group Inc. 14,421 391 * Pinnacle Financial Partners Inc. 25,832 390 GAMCO Investors Inc. 8,532 388 Presidential Life Corp. 38,731 386 Oriental Financial Group Inc. 27,644 373 Abington Bancorp Inc. 47,077 372 * Phoenix Cos. Inc. 152,103 368 * National Financial Partners Corp. 26,105 368 Flushing Financial Corp. 29,062 368 * MCG Capital Corp. 70,444 367 *,^ Arbor Realty Trust Inc. 113,073 366 Hersha Hospitality Trust 70,673 366 * Citizens Inc. 52,626 364 BankFinancial Corp. 39,427 362 Ames National Corp. 18,000 361 Ameris Bancorp 39,778 359 Baldwin & Lyons Inc. 14,729 355 ViewPoint Financial Group 21,833 354 Getty Realty Corp. 15,026 352 MarketAxess Holdings Inc. 22,227 350 First Financial Holdings Inc. 23,144 349 GFI Group Inc. 60,017 347 ^ Banner Corp. 89,836 345 U-Store-It Trust 47,244 340 Kearny Financial Corp. 32,558 340 BRT Realty Trust 51,262 338 * Enstar Group Ltd. 4,850 335 * International Assets Holding Corp. 22,346 335 * Cowen Group Inc. Class A 59,097 334 *,^ Ambac Financial Group Inc. 590,774 329 * PMI Group Inc. 60,473 328 LTC Properties Inc. 11,875 321 Capital City Bank Group Inc. 22,509 321 First Busey Corp. 72,274 319 United Fire & Casualty Co. 17,619 317 * eHealth Inc. 19,817 312 Republic Bancorp Inc. Class A 16,432 310 First BanCorp 125,149 302 Nelnet Inc. Class A 16,237 301 * Greenlight Capital Re Ltd. Class A 11,252 300 National Western Life Insurance Co. Class A 1,612 297 ^ CompuCredit Holdings Corp. 56,824 293 Walter Investment Management Corp. 18,302 293 Government Properties Income Trust 11,255 293 * United Community Banks Inc. 65,781 290 Education Realty Trust Inc. 50,392 289 Bancorp Rhode Island Inc. 10,511 287 * FelCor Lodging Trust Inc. 50,358 287 Meadowbrook Insurance Group Inc. 36,255 286 Bryn Mawr Bank Corp. 15,734 286 Compass Diversified Holdings 18,347 280 Fifth Street Finance Corp. 24,031 279 CoBiz Financial Inc. 44,119 275 * Credit Acceptance Corp. 6,360 262 Heartland Financial USA Inc. 15,845 253 SWS Group Inc. 21,891 252 Arlington Asset Investment Corp. Class A 13,949 249 Sierra Bancorp 19,076 246 Alliance Financial Corp. 8,325 245 Stewart Information Services Corp. 16,796 232 ^ Life Partners Holdings Inc. 10,450 232 * Marlin Business Services Corp. 22,538 229 SY Bancorp Inc. 9,875 225 First Merchants Corp. 32,178 224 EMC Insurance Group Inc. 9,739 219 * Asset Acceptance Capital Corp. 34,066 215 American National Bankshares Inc. 10,649 215 * TradeStation Group Inc. 30,577 214 Sanders Morris Harris Group Inc. 34,402 213 * FBR Capital Markets Corp. 46,122 210 * Nara Bancorp Inc. 23,929 210 US Global Investors Inc. Class A 21,126 209 * BankAtlantic Bancorp Inc. Class A 117,578 208 Lakeland Financial Corp. 10,847 207 Parkway Properties Inc. 10,986 206 * Safeguard Scientifics Inc. 15,832 206 1st Source Corp. 11,673 205 Donegal Group Inc. Class A 14,079 204 Flagstone Reinsurance Holdings Ltd. 17,819 204 * CNA Surety Corp. 11,374 202 Cogdell Spencer Inc. 27,300 202 Consolidated-Tomoka Land Co. 6,367 201 Clifton Savings Bancorp Inc. 21,524 200 OneBeacon Insurance Group Ltd. Class A 11,566 200 StellarOne Corp. 14,873 199 * PMA Capital Corp. Class A 31,932 196 Federal Agricultural Mortgage Corp. 16,837 191 Trico Bancshares 9,567 190 Universal Health Realty Income Trust 5,334 189 Enterprise Financial Services Corp. 16,823 186 Lakeland Bancorp Inc. 20,733 183 * Tejon Ranch Co. 5,974 182 ESSA Bancorp Inc. 14,509 182 NYMAGIC Inc. 8,297 176 Medallion Financial Corp. 22,087 176 * GLG Partners Inc. 56,942 175 Sun Communities Inc. 6,804 171 First Bancorp 12,323 167 * Western Alliance Bancorp 29,185 166 Gladstone Investment Corp. 27,736 166 Great Southern Bancorp Inc. 7,353 165 Westfield Financial Inc. 17,819 164 First Community Bancshares Inc. 12,944 160 First Financial Corp. 5,468 158 ^ TowneBank 11,296 158 Maiden Holdings Ltd. 21,319 158 *,^ Capital Trust Inc. Class A 100,939 156 * Newcastle Investment Corp. 47,600 154 Danvers Bancorp Inc. 10,998 152 First Mercury Financial Corp. 11,473 149 State Auto Financial Corp. 8,128 146 Bar Harbor Bankshares 4,757 145 MVC Capital Inc. 10,560 143 * AmeriServ Financial Inc. 83,468 142 Sandy Spring Bancorp Inc. 9,250 139 Center Bancorp Inc. 16,521 137 First of Long Island Corp. 5,666 137 Suffolk Bancorp 4,408 135 Washington Trust Bancorp Inc. 7,226 135 Rewards Network Inc. 9,974 134 * First Marblehead Corp. 46,816 133 * Cohen & Co. Inc. 23,278 131 Urstadt Biddle Properties Inc. Class A 8,198 130 * American Independence Corp. 20,279 127 *,^ Capitol Bancorp Ltd. 52,169 126 * Ladenburg Thalmann Financial Services Inc. 129,695 122 Tompkins Financial Corp. 3,326 121 CapLease Inc. 21,720 121 American Physicians Service Group Inc. 4,797 120 BancTrust Financial Group Inc. 24,403 118 NorthStar Realty Finance Corp. 27,684 117 *,^ Pacific Capital Bancorp NA 64,227 116 * Crawford & Co. Class B 28,331 115 * American Safety Insurance Holdings Ltd. 6,800 113 Invesco Mortgage Capital Inc. 4,900 113 Oritani Financial Corp. 6,931 111 Resource America Inc. Class A 22,502 108 WSFS Financial Corp. 2,698 105 * Guaranty Bancorp 65,579 104 German American Bancorp Inc. 6,816 103 Asta Funding Inc. 14,455 102 Kite Realty Group Trust 20,750 98 OceanFirst Financial Corp. 8,624 98 * Penson Worldwide Inc. 9,728 98 * HFF Inc. Class A 13,063 97 *,^ Hanmi Financial Corp. 39,333 94 Glimcher Realty Trust 18,562 94 Univest Corp. of Pennsylvania 4,943 92 Financial Institutions Inc. 6,247 91 Bridge Bancorp Inc. 3,894 91 *,^ Central Pacific Financial Corp. 53,485 90 Merchants Bancshares Inc. 4,126 90 Investors Title Co. 2,504 85 CFS Bancorp Inc. 18,970 84 * Virtus Investment Partners Inc. 4,016 84 * Metro Bancorp Inc. 5,972 82 Centerstate Banks Inc. 6,471 79 Century Bancorp Inc. Class A 4,105 79 * Affirmative Insurance Holdings Inc. 16,500 78 * RAIT Financial Trust 39,111 77 * NewStar Financial Inc. 12,108 77 First Defiance Financial Corp. 7,612 77 * Maguire Properties Inc. 24,623 76 * Center Financial Corp. 15,249 74 Sterling Bancorp 7,171 72 Cascade Financial Corp. 36,647 72 Ramco-Gershenson Properties Trust 6,305 71 * Gramercy Capital Corp. 24,868 69 First Financial Northwest Inc. 10,000 68 * Republic First Bancorp Inc. 17,473 68 Union First Market Bankshares Corp. 4,439 67 South Financial Group Inc. 96,177 66 LSB Corp. 4,999 62 K-Fed Bancorp 6,943 62 Winthrop Realty Trust 5,127 62 * Consumer Portfolio Services Inc. 27,451 61 Oppenheimer Holdings Inc. Class A 2,406 61 * Cape Bancorp Inc. 7,560 61 * Grubb & Ellis Co. 26,982 59 Mission West Properties Inc. 8,567 59 * First Acceptance Corp. 28,851 59 First Place Financial Corp. 14,747 59 Atlantic Coast Federal Corp. 22,599 59 One Liberty Properties Inc. 3,461 58 VIST Financial Corp. 6,411 58 Student Loan Corp. 1,609 57 Eastern Virginia Bankshares Inc. 7,487 57 Monmouth Real Estate Investment Corp. Class A 6,436 54 *,^ Anchor Bancorp Wisconsin Inc. 48,814 54 Wilshire Bancorp Inc. 4,798 53 * Primus Guaranty Ltd. 12,300 52 SeaBright Insurance Holdings Inc. 4,633 51 Colony Bankcorp Inc. 8,706 51 Peoples Bancorp Inc. 3,062 50 * Meridian Interstate Bancorp Inc. 4,724 49 * Cardtronics Inc. 3,800 48 ESB Financial Corp. 3,558 46 MainSource Financial Group Inc. 6,687 45 Capital Bank Corp. 10,018 45 * Firstcity Financial Corp. 6,000 42 *,^ Green Bankshares Inc. 5,147 42 * Tree.com Inc. 4,454 41 *,^ Amcore Financial Inc. 88,192 40 PennantPark Investment Corp. 3,800 39 First South Bancorp Inc. 3,129 39 Citizens & Northern Corp. 3,103 39 Southwest Bancorp Inc. 4,254 35 Diamond Hill Investment Group Inc. 512 35 *,^ City Bank 30,530 34 Shore Bancshares Inc. 2,379 34 Westwood Holdings Group Inc. 916 34 Cadence Financial Corp. 18,300 33 Dynex Capital Inc. 3,599 32 Comm Bancorp Inc. 1,769 32 NGP Capital Resources Co. 3,600 31 * NewBridge Bancorp 8,425 30 Ameriana Bancorp 11,143 30 Kansas City Life Insurance Co. 900 28 PMC Commercial Trust 3,875 28 Pulaski Financial Corp. 4,191 28 * Deerfield Capital Corp. 4,755 28 * Virginia Commerce Bancorp Inc. 4,186 28 ^ Old Second Bancorp Inc. 4,202 28 * First Keystone Financial Inc. 2,063 27 * Crawford & Co. Class A 9,000 27 Peapack Gladstone Financial Corp. 1,726 27 American River Bankshares 3,376 27 Meta Financial Group Inc. 1,049 26 * Waterstone Financial Inc. 7,200 26 UMH Properties Inc. 3,070 25 Camco Financial Corp. 8,512 25 * Bancorp Inc. 2,757 25 * Heritage Financial Corp. 1,610 24 Citizens South Banking Corp. 3,809 24 West Bancorporation Inc. 3,478 23 * Cascade Bancorp 41,579 23 *,^ Bank of Florida Corp. 27,322 22 * Heritage Commerce Corp. 5,040 21 Rome Bancorp Inc. 2,312 20 *,^ Sterling Financial Corp. 32,946 19 * Sun Bancorp Inc. 4,671 18 Gladstone Commercial Corp. 1,223 18 * Nicholas Financial Inc. 2,250 17 West Coast Bancorp 6,258 16 HopFed Bancorp Inc. 1,305 16 * Stratus Properties Inc. 1,599 16 Mercantile Bank Corp. 4,011 16 *,^ W Holding Co. Inc. 1,569 16 Wainwright Bank & Trust Co. 1,613 16 First M&F Corp. 4,667 15 Resource Capital Corp. 2,172 15 * American Realty Investors Inc. 1,310 14 National Interstate Corp. 660 14 Bank of Marin Bancorp 400 13 * Premierwest Bancorp 27,747 12 * Bank of Granite Corp. 9,915 12 Smithtown Bancorp Inc. 2,863 12 TF Financial Corp. 616 12 * United Community Financial Corp. 7,545 11 * North Valley Bancorp 6,436 11 * BCSB Bancorp Inc. 1,195 11 *,^ Frontier Financial Corp. 5,756 11 First United Corp. 1,815 11 *,^ First State Bancorporation 19,054 10 * Maui Land & Pineapple Co. Inc. 1,676 10 Federal Agricultural Mortgage Corp. Class A 1,021 10 Farmers Capital Bank Corp. 1,180 10 * HMN Financial Inc. 1,711 9 * Pacific Mercantile Bancorp 3,238 9 Codorus Valley Bancorp Inc. 1,184 9 * Macatawa Bank Corp. 4,554 8 Provident Financial Holdings Inc. 2,290 8 Middleburg Financial Corp. 500 8 * Seacoast Banking Corp. of Florida 4,404 8 Jefferson Bancshares Inc. 1,600 7 * Unity Bancorp Inc. 1,310 7 Independent Bank Corp. 9,627 7 First Federal Bancshares of Arkansas Inc. 1,606 6 Wayne Savings Bancshares Inc. 673 6 * Preferred Bank 3,847 5 Firstbank Corp. 820 5 Northrim BanCorp Inc. 256 4 * Royal Bancshares of Pennsylvania Inc. 1,768 4 Indiana Community Bancorp 438 4 * Superior Bancorp 1,211 4 First Financial Service Corp. 438 4 Thomas Properties Group Inc. 1,100 4 HF Financial Corp. 347 4 MutualFirst Financial Inc. 500 3 Integra Bank Corp. 4,988 3 Timberland Bancorp Inc. 706 3 State Bancorp Inc. 330 3 Peoples Financial Corp. 166 2 Parkvale Financial Corp. 316 2 FNB United Corp. 1,696 2 * Northern States Financial Corp. 599 2 * Midwest Banc Holdings Inc. 6,867 2 * TierOne Corp. 5,200 2 Hampton Roads Bankshares Inc. 900 1 United Security Bancshares 86 1 21st Century Holding Co. 282 1 Kohlberg Capital Corp. 200 1 Princeton National Bancorp Inc. 100 1 * Valley National Bancorp Warrants Exp. 06/30/15 240 1 * ZipRealty Inc. 100  MetroCorp Bancshares Inc. 159  Brooklyn Federal Bancorp Inc. 44  Teton Advisors Inc. Class B 143  * TIB Financial Corp. 394  Health Care (12.4%) Johnson & Johnson 2,784,595 181,556 Pfizer Inc. 8,144,003 139,670 Merck & Co. Inc. 3,082,672 115,138 Abbott Laboratories 1,560,999 82,233 * Amgen Inc. 1,021,566 61,049 Medtronic Inc. 1,117,099 50,303 Bristol-Myers Squibb Co. 1,727,544 46,125 * Gilead Sciences Inc. 908,264 41,308 UnitedHealth Group Inc. 1,172,728 38,313 Eli Lilly & Co. 1,043,732 37,804 Baxter International Inc. 608,478 35,413 * Medco Health Solutions Inc. 481,258 31,070 * WellPoint Inc. 462,651 29,785 * Celgene Corp. 463,894 28,743 * Express Scripts Inc. 263,429 26,807 Covidien PLC 503,915 25,337 * Thermo Fisher Scientific Inc. 412,198 21,203 Allergan Inc. 306,870 20,045 Becton Dickinson and Co. 239,379 18,846 McKesson Corp. 270,564 17,781 Stryker Corp. 301,238 17,237 * Biogen Idec Inc. 291,990 16,749 Aetna Inc. 437,871 15,374 * Genzyme Corp. 267,993 13,890 * St. Jude Medical Inc. 337,605 13,859 * Intuitive Surgical Inc. 38,575 13,429 Cardinal Health Inc. 366,341 13,199 * Zimmer Holdings Inc. 215,161 12,738 * Boston Scientific Corp. 1,526,152 11,019 CIGNA Corp. 276,281 10,106 * Forest Laboratories Inc. 304,960 9,564 * Life Technologies Corp. 180,014 9,409 * Hospira Inc. 163,875 9,284 Quest Diagnostics Inc. 158,813 9,257 CR Bard Inc. 97,653 8,459 AmerisourceBergen Corp. Class A 290,817 8,410 * Laboratory Corp. of America Holdings 107,222 8,118 * Humana Inc. 171,767 8,034 * Vertex Pharmaceuticals Inc. 194,275 7,940 * Mylan Inc. 309,034 7,018 * Varian Medical Systems Inc. 125,880 6,965 * DaVita Inc. 103,446 6,558 * Waters Corp. 95,803 6,471 * Cerner Corp. 70,253 5,976 * Millipore Corp. 56,247 5,940 * Edwards Lifesciences Corp. 57,181 5,654 * Human Genome Sciences Inc. 182,722 5,518 * Henry Schein Inc. 91,609 5,396 * Cephalon Inc. 75,568 5,122 DENTSPLY International Inc. 146,234 5,096 * CareFusion Corp. 190,403 5,032 * Illumina Inc. 126,673 4,928 * Alexion Pharmaceuticals Inc. 89,637 4,874 * Dendreon Corp. 132,716 4,840 * Hologic Inc. 261,048 4,840 * ResMed Inc. 75,853 4,828 Perrigo Co. 78,572 4,614 Beckman Coulter Inc. 70,225 4,410 * Watson Pharmaceuticals Inc. 101,990 4,260 * Covance Inc. 64,890 3,984 * Mettler-Toledo International Inc. 34,196 3,734 * Coventry Health Care Inc. 150,171 3,712 * OSI Pharmaceuticals Inc. 58,786 3,501 * Community Health Systems Inc. 94,267 3,481 * IDEXX Laboratories Inc. 59,401 3,419 Omnicare Inc. 120,782 3,417 * Valeant Pharmaceuticals International 78,384 3,363 Universal Health Services Inc. Class B 92,398 3,242 * Amylin Pharmaceuticals Inc. 143,818 3,234 * Inverness Medical Innovations Inc. 80,232 3,125 * Lincare Holdings Inc. 69,324 3,111 * Kinetic Concepts Inc. 64,863 3,101 * King Pharmaceuticals Inc. 250,324 2,944 * Warner Chilcott PLC Class A 114,824 2,934 Patterson Cos. Inc. 92,851 2,883 PerkinElmer Inc. 118,823 2,840 * Endo Pharmaceuticals Holdings Inc. 118,623 2,810 * Tenet Healthcare Corp. 485,201 2,775 * Mednax Inc. 46,916 2,730 * United Therapeutics Corp. 49,169 2,721 * Charles River Laboratories International Inc. 67,074 2,637 * Health Net Inc. 105,542 2,625 Teleflex Inc. 40,435 2,591 Pharmaceutical Product Development Inc. 107,618 2,556 * Gen-Probe Inc. 49,779 2,489 * VCA Antech Inc. 86,912 2,436 * BioMarin Pharmaceutical Inc. 102,524 2,396 * Myriad Genetics Inc. 97,022 2,333 Techne Corp. 35,999 2,293 * InterMune Inc. 49,002 2,184 * Health Management Associates Inc. Class A 252,584 2,172 * Salix Pharmaceuticals Ltd. 55,911 2,083 STERIS Corp. 59,895 2,016 * Bio-Rad Laboratories Inc. Class A 19,357 2,004 Owens & Minor Inc. 42,818 1,986 * LifePoint Hospitals Inc. 52,444 1,929 * Onyx Pharmaceuticals Inc. 63,388 1,919 * Thoratec Corp. 57,331 1,918 Cooper Cos. Inc. 46,102 1,792 * Healthsouth Corp. 94,889 1,774 * NuVasive Inc. 39,173 1,771 * AMERIGROUP Corp. 51,835 1,723 * Regeneron Pharmaceuticals Inc. 63,796 1,690 Hill-Rom Holdings Inc. 60,819 1,655 * Psychiatric Solutions Inc. 54,576 1,626 * Immucor Inc. 71,939 1,611 * Emergency Medical Services Corp. Class A 28,466 1,610 * Sirona Dental Systems Inc. 42,039 1,599 * Catalyst Health Solutions Inc. 38,261 1,583 *,^ Amedisys Inc. 28,504 1,574 * Magellan Health Services Inc. 35,853 1,559 * Varian Inc. 29,570 1,531 * Brookdale Senior Living Inc. 72,793 1,516 * Incyte Corp. Ltd. 108,576 1,516 Medicis Pharmaceutical Corp. Class A 59,959 1,509 * Auxilium Pharmaceuticals Inc. 48,033 1,497 * Haemonetics Corp. 26,150 1,494 * Nektar Therapeutics 95,694 1,456 * PSS World Medical Inc. 61,374 1,443 * American Medical Systems Holdings Inc. 76,025 1,413 West Pharmaceutical Services Inc. 33,670 1,412 * Parexel International Corp. 59,254 1,381 * HMS Holdings Corp. 26,807 1,367 * Dionex Corp. 18,086 1,352 Masimo Corp. 50,384 1,338 * Cubist Pharmaceuticals Inc. 59,098 1,332 * Acorda Therapeutics Inc. 38,423 1,314 * Allscripts-Misys Healthcare Solutions Inc. 66,945 1,309 * WellCare Health Plans Inc. 43,336 1,291 Chemed Corp. 23,086 1,255 * Alkermes Inc. 96,354 1,250 * Align Technology Inc. 64,417 1,246 Quality Systems Inc. 19,083 1,172 * Centene Corp. 48,563 1,167 * Eclipsys Corp. 58,514 1,163 * ev3 Inc. 69,485 1,102 * Volcano Corp. 44,758 1,081 * Viropharma Inc. 78,769 1,074 * Seattle Genetics Inc. 87,599 1,046 * Isis Pharmaceuticals Inc. 95,681 1,045 * Cepheid Inc. 59,697 1,044 Invacare Corp. 38,322 1,017 * Savient Pharmaceuticals Inc. 68,531 990 * Bruker Corp. 67,494 989 * Conmed Corp. 40,640 968 * Integra LifeSciences Holdings Corp. 22,024 965 * Impax Laboratories Inc. 53,275 953 * Par Pharmaceutical Cos. Inc. 36,165 897 * Healthspring Inc. 50,864 895 * Exelixis Inc. 145,761 885 * Gentiva Health Services Inc. 30,961 876 * Abaxis Inc. 32,112 873 * Martek Biosciences Corp. 38,439 865 * Celera Corp. 120,825 858 * Alnylam Pharmaceuticals Inc. 50,321 856 * Wright Medical Group Inc. 47,970 852 Meridian Bioscience Inc. 41,583 847 * Conceptus Inc. 42,415 847 * AMAG Pharmaceuticals Inc. 23,878 834 * Allos Therapeutics Inc. 111,881 831 * athenahealth Inc. 22,443 821 Analogic Corp. 19,152 818 * Halozyme Therapeutics Inc. 101,188 809 * Bio-Reference Labs Inc. 18,212 801 * Geron Corp. 140,073 796 * Facet Biotech Corp. 29,108 786 * Cyberonics Inc. 40,957 785 * Affymetrix Inc. 104,466 767 PDL BioPharma Inc. 119,885 744 * Natus Medical Inc. 46,303 737 * Affymax Inc. 30,668 719 * Amsurg Corp. Class A 33,024 713 * Enzon Pharmaceuticals Inc. 69,718 710 * Immunogen Inc. 87,505 708 * Theravance Inc. 51,754 689 * Ariad Pharmaceuticals Inc. 199,547 678 * Vivus Inc. 76,081 663 Computer Programs & Systems Inc. 16,401 641 * Luminex Corp. 37,110 625 * Hanger Orthopedic Group Inc. 33,845 615 * Kindred Healthcare Inc. 34,073 615 * Assisted Living Concepts Inc. Class A 18,627 612 * Air Methods Corp. 17,755 604 * ABIOMED Inc. 57,333 592 * Clinical Data Inc. 30,260 587 * Medicines Co. 74,272 582 Landauer Inc. 8,804 574 * Momenta Pharmaceuticals Inc. 38,342 574 * inVentiv Health Inc. 25,520 573 * Healthways Inc. 35,638 573 * MedAssets Inc. 26,654 560 * Emeritus Corp. 26,727 544 * PharMerica Corp. 29,556 539 * BioScrip Inc. 67,312 537 * Phase Forward Inc. 40,989 536 * Universal American Corp. 34,737 535 Cantel Medical Corp. 26,669 529 * Emergent Biosolutions Inc. 30,978 520 * AMN Healthcare Services Inc. 58,686 516 * Genomic Health Inc. 29,069 511 * Almost Family Inc. 13,440 507 * Orthofix International NV 13,889 505 * Corvel Corp. 14,041 502 * Accuray Inc. 82,017 499 * AMICAS Inc. 82,649 498 * Greatbatch Inc. 23,353 495 * Arena Pharmaceuticals Inc. 159,599 495 * Questcor Pharmaceuticals Inc. 59,339 488 * Pharmasset Inc. 17,870 479 *,^ Cadence Pharmaceuticals Inc. 52,171 476 * Arqule Inc. 81,124 467 *,^ BioCryst Pharmaceuticals Inc. 70,894 466 * Angiodynamics Inc. 28,972 453 * Alphatec Holdings Inc. 70,472 449 * ICU Medical Inc. 13,030 449 * American Dental Partners Inc. 34,134 445 * AVANIR Pharmaceuticals Inc. 191,215 444 * Cross Country Healthcare Inc. 43,804 443 * RehabCare Group Inc. 16,015 437 * Abraxis Bioscience Inc. 8,353 432 * Inspire Pharmaceuticals Inc. 67,836 423 * Curis Inc. 137,305 422 * Array Biopharma Inc. 147,261 404 *,^ MannKind Corp. 61,340 402 * MWI Veterinary Supply Inc. 9,579 387 * Merit Medical Systems Inc. 25,133 383 * Exactech Inc. 17,833 374 * Cerus Corp. 131,438 367 * Anadys Pharmaceuticals Inc. 141,572 360 * Odyssey HealthCare Inc. 19,724 357 * Genoptix Inc. 9,844 349 *,^ Sequenom Inc. 55,150 348 * Allied Healthcare International Inc. 127,012 345 *,^ Cell Therapeutics Inc. 637,779 345 * CryoLife Inc. 52,153 337 * LHC Group Inc. 9,997 335 Atrion Corp. 2,308 330 * Albany Molecular Research Inc. 39,452 329 * ATS Medical Inc. 125,131 325 * Capital Senior Living Corp. 61,232 322 * Zoll Medical Corp. 12,185 321 * Neogen Corp. 12,588 316 * Akorn Inc. 205,127 314 * Kensey Nash Corp. 13,231 312 * eResearchTechnology Inc. 44,910 310 * Medivation Inc. 29,477 309 * Cutera Inc. 29,629 307 * Alliance HealthCare Services Inc. 52,420 295 * Depomed Inc. 82,966 295 America Service Group Inc. 17,781 286 * Quidel Corp. 19,515 284 * Cypress Bioscience Inc. 57,335 281 * SurModics Inc. 13,410 281 * Accelrys Inc. 45,418 280 * Anika Therapeutics Inc. 39,233 280 * Rigel Pharmaceuticals Inc. 34,789 277 *,^ AVI BioPharma Inc. 229,679 273 * Durect Corp. 87,225 263 * IPC The Hospitalist Co. Inc. 7,364 259 * Biodel Inc. 59,499 254 * Symmetry Medical Inc. 25,069 252 * XenoPort Inc. 26,532 246 * DexCom Inc. 25,208 245 * Continucare Corp. 63,099 233 * Insulet Corp. 15,300 231 * Caliper Life Sciences Inc. 58,415 231 * Dyax Corp. 66,289 226 * Molina Healthcare Inc. 8,837 222 * Antigenics Inc. 304,253 221 * Acadia Pharmaceuticals Inc. 142,912 216 * Adolor Corp. 119,017 214 * Omnicell Inc. 15,060 211 * Micromet Inc. 25,949 210 * Celldex Therapeutics Inc. 34,038 209 * Sun Healthcare Group Inc. 21,255 203 * Cynosure Inc. Class A 17,900 201 * Zymogenetics Inc. 34,713 199 * NPS Pharmaceuticals Inc. 38,805 196 * SonoSite Inc. 6,029 194 * Cytokinetics Inc. 60,413 193 * BioMimetic Therapeutics Inc. 14,542 191 * Optimer Pharmaceuticals Inc. 15,349 188 * Pozen Inc. 19,561 187 * Pain Therapeutics Inc. 29,876 187 * OraSure Technologies Inc. 31,409 186 * Immunomedics Inc. 54,965 182 * Five Star Quality Care Inc. 59,524 182 * Targacept Inc. 8,620 169 * Medical Action Industries Inc. 13,400 164 National Healthcare Corp. 4,638 164 * Alexza Pharmaceuticals Inc. 60,905 164 * Res-Care Inc. 13,626 163 * Sunrise Senior Living Inc. 31,787 163 * LCA-Vision Inc. 19,487 162 * Nabi Biopharmaceuticals 28,374 155 * BioClinica Inc. 33,629 150 * Chelsea Therapeutics International Inc. 41,466 147 * Triple-S Management Corp. Class B 8,176 145 * Ligand Pharmaceuticals Inc. Class B 82,454 144 * Caraco Pharmaceutical Laboratories Ltd. 24,070 144 * Palomar Medical Technologies Inc. 13,230 144 * Opko Health Inc. 70,447 139 * Columbia Laboratories Inc. 126,396 135 * Discovery Laboratories Inc. 259,554 135 * Medcath Corp. 12,390 130 * BMP Sunstone Corp. 25,593 130 * US Physical Therapy Inc. 7,364 128 *,^ GTx Inc. 38,110 127 *,^ Cytori Therapeutics Inc. 27,510 125 * Harvard Bioscience Inc. 32,348 125 * Endologix Inc. 30,806 124 * Insmed Inc. 104,650 123 * KV Pharmaceutical Co. Class A 69,948 123 * Protalix BioTherapeutics Inc. 18,675 123 * Orthovita Inc. 28,262 120 * Idenix Pharmaceuticals Inc. 42,528 120 * Biolase Technology Inc. 60,374 118 * IRIS International Inc. 11,438 117 * Vital Images Inc. 7,125 115 * Maxygen Inc. 17,251 113 * Rochester Medical Corp. 8,732 112 * PDI Inc. 13,965 105 * Clarient Inc. 39,851 104 * Novavax Inc. 44,611 103 * CytRx Corp. 91,582 102 * Kendle International Inc. 5,707 100 * Matrixx Initiatives Inc. 19,418 98 * Spectranetics Corp. 14,143 98 * Myriad Pharmaceuticals Inc. 21,508 97 * Progenics Pharmaceuticals Inc. 17,277 92 * Enzo Biochem Inc. 14,711 89 * RTI Biologics Inc. 20,090 87 * Icad Inc. 52,953 80 * Bovie Medical Corp. 12,801 80 * Cambrex Corp. 18,866 76 * Micrus Endovascular Corp. 3,827 75 * Merge Healthcare Inc. 35,735 74 * BioSphere Medical Inc. 27,491 73 * HealthTronics Inc. 19,398 69 * Providence Service Corp. 4,531 69 * Corcept Therapeutics Inc. 23,958 68 *,^ GenVec Inc. 86,742 68 *,^ Biosante Pharmaceuticals Inc. 37,527 67 * Idera Pharmaceuticals Inc. 10,285 64 * Ardea Biosciences Inc. 3,492 64 * AtriCure Inc. 10,600 62 * Arrowhead Research Corp. 52,360 60 * Osiris Therapeutics Inc. 7,100 53 * Sangamo Biosciences Inc. 9,647 52 * Vascular Solutions Inc. 5,686 51 * Santarus Inc. 9,196 49 * Vanda Pharmaceuticals Inc. 4,252 49 * Hemispherx Biopharma Inc. 65,582 49 * Nighthawk Radiology Holdings Inc. 15,154 48 * SuperGen Inc. 14,785 47 * Cardiac Science Corp. 25,269 47 * Penwest Pharmaceuticals Co. 13,587 47 * Sciclone Pharmaceuticals Inc. 13,095 46 * Rural/Metro Corp. 6,345 46 * Pharmacyclics Inc. 7,259 45 * AspenBio Pharma Inc. 19,754 45 * Staar Surgical Co. 11,213 43 * Aastrom Biosciences Inc. 25,569 42 * CPEX Pharmaceuticals Inc. 2,615 42 * Stereotaxis Inc. 8,300 42 * Neurocrine Biosciences Inc. 15,959 41 * MediciNova Inc. 5,338 40 * Hi-Tech Pharmacal Co. Inc. 1,800 40 * ISTA Pharmaceuticals Inc. 9,776 40 * National Dentex Corp. 3,944 39 * Animal Health International Inc. 20,454 39 * Lexicon Pharmaceuticals Inc. 25,762 38 * Hooper Holmes Inc. 42,124 37 * Metabolix Inc. 3,000 37 Ensign Group Inc. 2,100 36 Psychemedics Corp. 4,628 35 * MAKO Surgical Corp. 2,600 35 * Osteotech Inc. 8,935 35 * Somanetics Corp. 1,801 34 * CardioNet Inc. 4,400 34 * NxStage Medical Inc. 2,900 33 * Synovis Life Technologies Inc. 2,100 33 * Javelin Pharmaceuticals Inc. 25,200 33 * Infinity Pharmaceuticals Inc. 5,218 32 * Spectrum Pharmaceuticals Inc. 6,800 31 * Theragenics Corp. 18,231 30 *,^ ADVENTRX Pharmaceuticals Inc. 137,900 30 * Peregrine Pharmaceuticals Inc. 9,467 29 * RadNet Inc. 8,733 28 * Digirad Corp. 13,188 27 * Vical Inc. 7,842 26 * ThermoGenesis Corp. 37,607 26 * American Caresource Holdings Inc. 12,800 23 * Repligen Corp. 5,551 23 * SIGA Technologies Inc. 3,397 23 * MAP Pharmaceuticals Inc. 1,400 22 *,^ ARCA Biopharma Inc. 3,931 21 * Chindex International Inc. 1,800 21 * TomoTherapy Inc. 6,200 21 * StemCells Inc. 17,974 21 * Cel-Sci Corp. 31,800 20 * MiddleBrook Pharmaceuticals Inc. 66,191 20 * Transcend Services Inc. 1,200 20 * Mediware Information Systems 2,170 19 * Orexigen Therapeutics Inc. 3,200 19 * Hansen Medical Inc. 8,149 19 * Skilled Healthcare Group Inc. 3,000 19 * Telik Inc. 21,589 18 * NMT Medical Inc. 3,896 18 * XOMA Ltd. 28,554 16 * Entremed Inc. 23,118 16 * Arcadia Resources Inc. 38,500 15 * OXiGENE Inc. 11,910 15 * EnteroMedics Inc. 26,774 14 * Metropolitan Health Networks Inc. 4,186 14 * Orthologic Corp. 14,989 14 * Orchid Cellmark Inc. 6,213 12 * ARYx Therapeutics Inc. 13,400 12 * Medidata Solutions Inc. 750 11 * Jazz Pharmaceuticals Inc. 1,045 11 Young Innovations Inc. 377 11 * Dynavax Technologies Corp. 7,379 10 * OTIX Global Inc. 1,728 8 * RXi Pharmaceuticals Corp. 1,626 7 * Strategic Diagnostics Inc. 3,632 7 * IVAX Diagnostics Inc. 10,266 6 * Cardica Inc. 2,775 5 * Dialysis Corp. Of America 665 4 * EpiCept Corp. 1,325 3 * Combinatorx Inc. 2,231 3 * Heska Corp. 2,582 2 * NovaMed Inc. 620 2 * Interleukin Genetics Inc. 2,262 2 * Quigley Corp. 400 1 Industrials (11.1%) General Electric Co. 10,745,666 195,571 United Technologies Corp. 898,898 66,168 3M Co. 678,816 56,729 Boeing Co. 696,671 50,585 United Parcel Service Inc. Class B 712,773 45,910 Caterpillar Inc. 628,496 39,501 Emerson Electric Co. 759,093 38,213 Union Pacific Corp. 509,216 37,326 Honeywell International Inc. 731,639 33,121 FedEx Corp. 299,672 27,989 Lockheed Martin Corp. 324,481 27,003 General Dynamics Corp. 331,033 25,556 Deere & Co. 426,870 25,382 Raytheon Co. 386,835 22,096 Danaher Corp. 275,681 22,030 Norfolk Southern Corp. 371,343 20,754 Illinois Tool Works Inc. 429,866 20,358 CSX Corp. 396,312 20,172 Northrop Grumman Corp. 300,996 19,736 Tyco International Ltd. 479,307 18,334 Precision Castparts Corp. 142,051 17,999 Waste Management Inc. 469,741 16,173 PACCAR Inc. 348,707 15,113 Eaton Corp. 159,149 12,059 Cummins Inc. 193,649 11,997 * Delta Air Lines Inc. 787,577 11,491 Ingersoll-Rand PLC 323,335 11,275 Republic Services Inc. Class A 384,090 11,146 L-3 Communications Holdings Inc. 117,425 10,760 Parker Hannifin Corp. 162,410 10,514 Rockwell Collins Inc. 158,919 9,947 Southwest Airlines Co. 749,866 9,913 CH Robinson Worldwide Inc. 169,570 9,470 ITT Corp. 175,190 9,392 Goodrich Corp. 125,715 8,865 Dover Corp. 188,032 8,791 Fluor Corp. 180,993 8,418 Rockwell Automation Inc. 143,680 8,098 Cooper Industries PLC 168,491 8,077 Expeditors International of Washington Inc. 214,163 7,907 WW Grainger Inc. 63,822 6,900 *,^ First Solar Inc. 55,927 6,859 Fastenal Co. 135,103 6,484 * McDermott International Inc. 233,018 6,273 Flowserve Corp. 56,481 6,228 Joy Global Inc. 103,543 5,861 Textron Inc. 274,478 5,827 * Jacobs Engineering Group Inc. 125,879 5,688 Masco Corp. 364,477 5,657 Roper Industries Inc. 92,184 5,332 Pitney Bowes Inc. 209,796 5,130 Iron Mountain Inc. 185,314 5,078 Bucyrus International Inc. Class A 76,030 5,017 Pall Corp. 118,270 4,789 Equifax Inc. 128,132 4,587 Manpower Inc. 79,421 4,537 AMETEK Inc. 109,177 4,526 RR Donnelley & Sons Co. 207,752 4,436 Robert Half International Inc. 145,145 4,417 * Stericycle Inc. 80,981 4,413 * URS Corp. 84,905 4,212 * Quanta Services Inc. 211,655 4,055 Dun & Bradstreet Corp. 52,711 3,923 Cintas Corp. 139,486 3,918 Avery Dennison Corp. 102,859 3,745 * Oshkosh Corp. 90,604 3,655 KBR Inc. 162,595 3,603 * Kansas City Southern 97,104 3,512 * Foster Wheeler AG 128,836 3,497 Pentair Inc. 94,648 3,371 * AGCO Corp. 93,505 3,354 Donaldson Co. Inc. 74,129 3,345 * UAL Corp. 169,063 3,305 SPX Corp. 49,704 3,296 JB Hunt Transport Services Inc. 90,123 3,234 * Continental Airlines Inc. Class B 140,584 3,089 * AMR Corp. 337,184 3,072 * Owens Corning 116,725 2,969 * BE Aerospace Inc. 96,851 2,949 * Shaw Group Inc. 84,383 2,904 * Navistar International Corp. 64,592 2,889 * Verisk Analytics Inc. Class A 102,240 2,883 * Alliant Techsystems Inc. 33,431 2,718 IDEX Corp. 82,021 2,715 * Waste Connections Inc. 79,824 2,711 Hubbell Inc. Class B 52,668 2,656 * Aecom Technology Corp. 91,592 2,598 Harsco Corp. 81,263 2,596 * Copart Inc. 72,770 2,591 Snap-On Inc. 58,733 2,545 TransDigm Group Inc. 47,300 2,509 Timken Co. 82,998 2,491 * Spirit Aerosystems Holdings Inc. Class A 106,227 2,484 * Terex Corp. 109,001 2,475 Carlisle Cos. Inc. 62,223 2,371 Lincoln Electric Holdings Inc. 43,352 2,355 Gardner Denver Inc. 52,939 2,331 Kennametal Inc. 82,792 2,328 * Corrections Corp. of America 116,461 2,313 MSC Industrial Direct Co. Class A 45,128 2,289 Regal-Beloit Corp. 37,466 2,226 * IHS Inc. Class A 41,455 2,217 Ryder System Inc. 57,066 2,212 Landstar System Inc. 51,433 2,159 Lennox International Inc. 48,415 2,146 * Covanta Holding Corp. 126,693 2,111 Nordson Corp. 30,868 2,097 * Thomas & Betts Corp. 52,965 2,078 * FTI Consulting Inc. 52,786 2,076 Towers Watson & Co. Class A 43,110 2,048 Woodward Governor Co. 62,665 2,004 * Kirby Corp. 52,091 1,987 Graco Inc. 61,108 1,955 * WABCO Holdings Inc. 65,267 1,953 Wabtec Corp. 45,717 1,926 * Hertz Global Holdings Inc. 188,536 1,883 Acuity Brands Inc. 44,096 1,861 Con-way Inc. 50,164 1,762 CLARCOR Inc. 51,045 1,761 Manitowoc Co. Inc. 133,366 1,734 Toro Co. 34,655 1,704 Crane Co. 47,875 1,700 Baldor Electric Co. 45,267 1,693 * GrafTech International Ltd. 123,565 1,689 * EMCOR Group Inc. 67,319 1,658 Watsco Inc. 28,495 1,621 Curtiss-Wright Corp. 46,558 1,620 Trinity Industries Inc. 79,919 1,595 Valmont Industries Inc. 18,778 1,555 Brady Corp. Class A 49,827 1,551 * Esterline Technologies Corp. 30,463 1,506 UTi Worldwide Inc. 97,301 1,491 * Alaska Air Group Inc. 36,013 1,485 * Moog Inc. Class A 41,576 1,473 * Tetra Tech Inc. 62,850 1,448 * Teledyne Technologies Inc. 35,010 1,445 * Hexcel Corp. 99,185 1,432 * United Stationers Inc. 24,305 1,430 * WESCO International Inc. 40,979 1,422 * General Cable Corp. 52,356 1,414 Alexander & Baldwin Inc. 42,012 1,389 Actuant Corp. Class A 69,582 1,360 GATX Corp. 46,932 1,345 Knight Transportation Inc. 63,726 1,344 * Clean Harbors Inc. 24,150 1,342 * Genesee & Wyoming Inc. Class A 39,253 1,339 * JetBlue Airways Corp. 235,721 1,315 Brink's Co. 46,279 1,306 Belden Inc. 47,451 1,303 AO Smith Corp. 24,352 1,280 Kaydon Corp. 34,008 1,279 *,^ American Superconductor Corp. 42,790 1,237 * USG Corp. 71,363 1,225 * US Airways Group Inc. 165,420 1,216 * Avis Budget Group Inc. 104,355 1,200 Triumph Group Inc. 17,049 1,195 * Atlas Air Worldwide Holdings Inc. 21,828 1,158 * EnerSys 46,753 1,153 Simpson Manufacturing Co. Inc. 40,321 1,119 * Orbital Sciences Corp. 58,122 1,105 Werner Enterprises Inc. 47,633 1,104 Granite Construction Inc. 35,752 1,080 * HUB Group Inc. Class A 38,280 1,071 * Insituform Technologies Inc. Class A 40,108 1,067 *,^ SunPower Corp. Class A 56,070 1,060 HNI Corp. 39,252 1,045 * Geo Group Inc. 52,605 1,043 Herman Miller Inc. 57,456 1,038 Mueller Industries Inc. 38,301 1,026 Deluxe Corp. 52,407 1,018 Briggs & Stratton Corp. 51,868 1,011 Rollins Inc. 46,287 1,004 Mine Safety Appliances Co. 35,490 992 * AAR Corp. 39,869 990 Heartland Express Inc. 59,372 980 * Middleby Corp. 17,010 980 Applied Industrial Technologies Inc. 39,070 971 ABM Industries Inc. 45,304 960 * Old Dominion Freight Line Inc. 28,665 957 Mueller Water Products Inc. Class A 198,653 950 Healthcare Services Group Inc. 42,348 948 * SYKES Enterprises Inc. 41,120 939 Corporate Executive Board Co. 35,137 934 Watts Water Technologies Inc. Class A 30,017 932 Barnes Group Inc. 45,490 885 * Beacon Roofing Supply Inc. 46,130 882 ESCO Technologies Inc. 27,110 862 Albany International Corp. 40,010 861 American Science & Engineering Inc. 11,126 834 CIRCOR International Inc. 24,983 830 * Resources Connection Inc. 42,960 824 Skywest Inc. 56,941 813 Franklin Electric Co. Inc. 26,987 809 * Allegiant Travel Co. Class A 13,832 800 * Macquarie Infrastructure Co. LLC 57,182 790 * MasTec Inc. 61,303 773 * CoStar Group Inc. 18,499 768 Forward Air Corp. 28,640 753 Otter Tail Corp. 33,949 746 * Armstrong World Industries Inc. 20,442 742 * Advisory Board Co. 23,472 739 * SunPower Corp. Class B 44,055 737 Arkansas Best Corp. 24,508 732 * Ceradyne Inc. 31,294 710 * II-VI Inc. 20,739 702 * Astec Industries Inc. 24,182 700 Aircastle Ltd. 73,886 700 Comfort Systems USA Inc. 55,169 689 * Layne Christensen Co. 25,740 688 AZZ Inc. 20,254 686 Administaff Inc. 31,952 682 * ACCO Brands Corp. 88,412 677 Robbins & Myers Inc. 28,201 672 Badger Meter Inc. 17,325 667 * Blount International Inc. 64,232 665 Universal Forest Products Inc. 17,133 660 * Korn/Ferry International 36,502 644 * Consolidated Graphics Inc. 15,526 643 Kaman Corp. 25,683 642 * Altra Holdings Inc. 46,684 641 * Chart Industries Inc. 31,868 637 Knoll Inc. 56,337 634 * Acacia Research - Acacia Technologies 57,263 620 *,^ Genco Shipping & Trading Ltd. 28,845 609 * Dollar Thrifty Automotive Group Inc. 18,809 604 * Navigant Consulting Inc. 48,125 584 * Mobile Mini Inc. 37,671 584 * AirTran Holdings Inc. 114,337 581 Raven Industries Inc. 19,488 575 Interface Inc. Class A 49,377 572 Cubic Corp. 15,756 567 * Colfax Corp. 48,040 565 Bowne & Co. Inc. 48,889 546 EnergySolutions Inc. 82,919 533 * ATC Technology Corp. 31,070 533 * CBIZ Inc. 81,031 532 *,^ Energy Conversion Devices Inc. 67,810 531 * Tutor Perini Corp. 23,950 521 Quanex Building Products Corp. 31,461 520 Apogee Enterprises Inc. 32,853 519 * Marten Transport Ltd. 25,623 505 * COMSYS IT Partners Inc. 28,625 500 * GeoEye Inc. 16,743 494 G&K Services Inc. Class A 19,003 492 * Celadon Group Inc. 34,555 482 * Griffon Corp. 38,628 481 AAON Inc. 21,271 481 * Cenveo Inc. 54,857 475 * TrueBlue Inc. 30,502 473 Ameron International Corp. 7,497 471 HEICO Corp. Class A 11,479 455 * DigitalGlobe Inc. 16,213 453 * Dycom Industries Inc. 51,293 450 Cascade Corp. 13,847 446 Applied Signal Technology Inc. 22,582 442 Ducommun Inc. 20,417 429 * Michael Baker Corp. 12,128 418 * GenCorp Inc. 72,514 418 Ampco-Pittsburgh Corp. 16,752 416 CDI Corp. 28,343 416 * Cornell Cos. Inc. 22,621 414 * Interline Brands Inc. 21,615 414 * American Reprographics Co. 45,756 410 *,^ Evergreen Solar Inc. 362,748 410 * Huron Consulting Group Inc. 20,149 409 * On Assignment Inc. 56,765 405 * RBC Bearings Inc. 12,557 400 * EnerNOC Inc. 13,377 397 * Franklin Covey Co. 49,678 394 * US Ecology Inc. 24,441 394 * Polypore International Inc. 22,083 386 * United Rentals Inc. 40,244 378 * Trex Co. Inc. 17,726 377 Standex International Corp. 14,478 373 * Greenbrier Cos. Inc. 33,819 372 American Railcar Industries Inc. 30,581 372 * Ladish Co. Inc. 18,441 372 * Kforce Inc. 24,373 371 Ennis Inc. 22,309 363 * Orion Marine Group Inc. 19,889 359 * Advanced Battery Technologies Inc. 91,873 358 Heidrick & Struggles International Inc. 12,740 357 * M&F Worldwide Corp. 11,401 349 Lindsay Corp. 8,406 348 International Shipholding Corp. 11,809 347 Dynamic Materials Corp. 21,983 343 * Pacer International Inc. 56,698 341 * H&E Equipment Services Inc. 31,465 339 * Powell Industries Inc. 10,323 336 Tredegar Corp. 19,501 333 Alamo Group Inc. 16,566 331 * EnPro Industries Inc. 11,377 331 * Amerco Inc. 6,045 328 * Builders FirstSource Inc. 103,207 325 TAL International Group Inc. 16,200 324 * FuelCell Energy Inc. 113,930 321 * Broadwind Energy Inc. 70,532 315 * APAC Customer Services Inc. 54,276 312 McGrath Rentcorp 12,680 307 * Hawaiian Holdings Inc. 41,383 305 * CRA International Inc. 13,235 303 American Woodmark Corp. 15,430 299 Gorman-Rupp Co. 11,611 295 * Force Protection Inc. 48,955 295 * Kelly Services Inc. Class A 17,600 293 * Air Transport Services Group Inc. 86,695 292 Miller Industries Inc. 23,159 288 *,^ China BAK Battery Inc. 118,917 287 * DynCorp International Inc. Class A 24,786 285 Aceto Corp. 46,552 281 Steelcase Inc. Class A 42,852 277 Diamond Management & Technology Consultants Inc. Class A 34,547 271 * Argon ST Inc. 10,082 268 * PAM Transportation Services Inc. 19,559 268 * American Commercial Lines Inc. 10,671 268 Seaboard Corp. 204 265 NACCO Industries Inc. Class A 3,562 264 Federal Signal Corp. 29,198 263 Encore Wire Corp. 12,628 263 John Bean Technologies Corp. 14,868 261 * Rush Enterprises Inc. Class A 19,569 259 * Exponent Inc. 9,048 258 * Taser International Inc. 43,819 257 * Gibraltar Industries Inc. 19,471 246 * RSC Holdings Inc. 30,424 242 * Northwest Pipe Co. 10,891 238 * Aerovironment Inc. 9,058 237 * Stanley Inc. 8,302 235 Graham Corp. 12,900 232 Titan International Inc. 26,557 232 * Furmanite Corp. 43,935 228 * School Specialty Inc. 10,033 228 Tennant Co. 8,314 228 * LB Foster Co. Class A 7,748 224 Houston Wire & Cable Co. 18,879 219 * GP Strategies Corp. 25,900 217 Barrett Business Services Inc. 15,835 215 * Columbus McKinnon Corp. 13,464 214 * United Capital Corp. 8,877 211 * Eagle Bulk Shipping Inc. 39,196 208 * Casella Waste Systems Inc. Class A 41,353 208 * Commercial Vehicle Group Inc. 29,130 207 Viad Corp. 9,995 205 * Capstone Turbine Corp. 161,626 205 * Lydall Inc. 25,901 203 * Flow International Corp. 67,513 203 Hardinge Inc. 22,327 201 * Dynamex Inc. 11,256 194 *,^ Harbin Electric Inc. 8,900 192 * Pinnacle Airlines Corp. 25,710 191 * Herley Industries Inc. 12,997 191 * Covenant Transportation Group Inc. Class A 29,375 177 * ICF International Inc. 7,116 177 Great Lakes Dredge & Dock Corp. 33,390 175 * SFN Group Inc. 21,844 175 * NN Inc. 31,792 175 * PowerSecure International Inc. 21,502 169 * Republic Airways Holdings Inc. 28,594 169 * BlueLinx Holdings Inc. 43,233 165 *,^ Microvision Inc. 56,255 159 LSI Industries Inc. 23,206 158 * MYR Group Inc. 9,154 149 * Fuel Tech Inc. 18,500 148 * Sauer-Danfoss Inc. 11,064 147 Todd Shipyards Corp. 8,929 147 * K-Tron International Inc. 962 144 * Active Power Inc. 177,626 144 * Team Inc. 8,564 142 * Amrep Corp. 9,402 137 * Allied Defense Group Inc. 18,589 134 Sun Hydraulics Corp. 5,001 130 Horizon Lines Inc. Class A 23,792 129 * Park-Ohio Holdings Corp. 14,701 129 * Protection One Inc. 11,226 128 *,^ China Fire & Security Group Inc. 9,400 122 *,^ Ener1 Inc. 25,510 121 * Kadant Inc. 8,297 120 * Vicor Corp. 8,386 116 Kimball International Inc. Class B 16,424 114 * DXP Enterprises Inc. 8,744 112 * Sterling Construction Co. Inc. 7,103 112 * LaBarge Inc. 10,000 111 * Hudson Highland Group Inc. 24,935 110 Met-Pro Corp. 11,172 109 * Quality Distribution Inc. 18,134 109 * Intersections Inc. 26,006 108 * Pike Electric Corp. 11,260 105 * UQM Technologies Inc. 24,104 101 * Innovative Solutions & Support Inc. 16,018 101 * Willis Lease Finance Corp. 6,149 97 *,^ Ascent Solar Technologies Inc. 25,100 97 * ExpressJet Holdings Inc. 25,542 96 * Frozen Food Express Industries 24,405 95 * Waste Services Inc. 9,297 92 * LMI Aerospace Inc. 4,860 90 * 3D Systems Corp. 6,557 90 *,^ C&D Technologies Inc. 54,659 87 * Saia Inc. 6,115 85 HEICO Corp. 1,623 84 FreightCar America Inc. 3,443 83 Multi-Color Corp. 6,796 81 * Tecumseh Products Co. Class A 6,472 79 Insteel Industries Inc. 7,400 79 Chase Corp. 6,179 78 * Thermadyne Holdings Corp. 10,400 76 * Plug Power Inc. 109,686 76 Lawson Products Inc. 4,805 74 * Magnetek Inc. 43,974 74 * Wabash National Corp. 10,509 74 LS Starrett Co. Class A 6,936 72 Schawk Inc. Class A 3,900 71 * Astronics Corp. 7,165 70 * GT Solar International Inc. 12,966 68 * Fushi Copperweld Inc. 5,739 64 * Metalico Inc. 10,223 61 * NCI Building Systems Inc. 5,438 60 * Hurco Cos. Inc. 3,500 59 * Ceco Environmental Corp. 15,932 58 * Innerworkings Inc. 11,095 58 Preformed Line Products Co. 1,500 57 * WCA Waste Corp. 11,166 57 * Titan Machinery Inc. 4,100 56 *,^ Beacon Power Corp. 122,700 55 * SmartHeat Inc. 5,100 55 *,^ Ocean Power Technologies Inc. 7,600 54 *,^ Akeena Solar Inc. 51,040 54 * USA Truck Inc. 3,200 52 * Volt Information Sciences Inc. 4,579 47 * Hill International Inc. 7,800 45 * Innotrac Corp. 28,417 45 * Energy Recovery Inc. 7,014 44 * Perma-Fix Environmental Services 18,664 42 * Sypris Solutions Inc. 12,378 41 * PMFG Inc. 3,100 41 * PRGX Global Inc. 6,968 41 *,^ Valence Technology Inc. 47,372 40 * Applied Energetics Inc. 50,645 39 *,^ Arotech Corp. 23,278 38 * Ultralife Corp. 9,557 38 * TBS International PLC Class A 5,000 37 * Standard Parking Corp. 1,934 32 Standard Register Co. 5,673 30 * YRC Worldwide Inc. 53,624 29 * Document Security Systems Inc. 7,400 29 * TRC Cos. Inc. 7,654 22 * Orion Energy Systems Inc. 4,313 21 Eastern Co. 1,500 20 Virco Manufacturing 5,113 19 * LECG Corp. 6,536 19 * China Architectural Engineering Inc. 14,042 16 * Odyssey Marine Exploration Inc. 11,062 15 Superior Uniform Group Inc. 1,093 11 Twin Disc Inc. 600 7 Omega Flex Inc. 600 6 * Wuhan General Group China Inc. 2,400 5 * AT Cross Co. Class A 907 4 * US Home Systems Inc. 1,157 3 * Argan Inc. 200 3 * Integrated Electrical Services Inc. 200 1 * Universal Truckload Services Inc. 57 1 Information Technology (18.8%) Microsoft Corp. 8,064,938 236,061 * Apple Inc. 908,982 213,547 International Business Machines Corp. 1,325,746 170,027 * Cisco Systems Inc. 5,805,656 151,121 * Google Inc. Class A 245,424 139,158 Hewlett-Packard Co. 2,393,201 127,199 Intel Corp. 5,572,963 124,054 Oracle Corp. 4,047,528 103,981 QUALCOMM Inc. 1,685,730 70,784 Visa Inc. Class A 474,613 43,204 * EMC Corp. 2,058,640 37,138 Corning Inc. 1,570,475 31,739 * eBay Inc. 1,174,430 31,651 Texas Instruments Inc. 1,264,435 30,941 * Dell Inc. 1,776,482 26,665 Accenture PLC Class A 633,665 26,582 Mastercard Inc. Class A 99,720 25,329 Automatic Data Processing Inc. 509,426 22,654 * Yahoo! Inc. 1,343,600 22,210 * Adobe Systems Inc. 528,793 18,703 Applied Materials Inc. 1,346,588 18,152 * Motorola Inc. 2,333,451 16,381 * Juniper Networks Inc. 530,577 16,278 * Cognizant Technology Solutions Corp. Class A 297,618 15,173 Broadcom Corp. Class A 440,896 14,629 * Symantec Corp. 818,653 13,852 Xerox Corp. 1,366,208 13,321 Tyco Electronics Ltd. 463,529 12,738 * Agilent Technologies Inc. 348,665 11,991 Western Union Co. 699,232 11,859 * NetApp Inc. 339,890 11,067 * Marvell Technology Group Ltd. 534,798 10,899 * Intuit Inc. 303,769 10,431 Paychex Inc. 328,646 10,089 CA Inc. 417,331 9,795 * NVIDIA Corp. 560,781 9,746 * Seagate Technology 503,359 9,191 * Micron Technology Inc. 857,976 8,914 * Western Digital Corp. 227,877 8,885 * Citrix Systems Inc. 184,741 8,770 Analog Devices Inc. 294,720 8,494 * Salesforce.com Inc. 113,478 8,448 * Computer Sciences Corp. 153,875 8,385 * SanDisk Corp. 230,454 7,981 * Fiserv Inc. 155,529 7,895 Fidelity National Information Services Inc. 319,819 7,497 Amphenol Corp. Class A 173,177 7,306 Altera Corp. 298,444 7,255 * Cree Inc. 101,935 7,158 Xilinx Inc. 279,646 7,131 * SAIC Inc. 401,641 7,109 * BMC Software Inc. 185,554 7,051 Activision Blizzard Inc. 577,251 6,962 * Autodesk Inc. 232,061 6,827 * Flextronics International Ltd. 820,789 6,435 * McAfee Inc. 159,632 6,406 Linear Technology Corp. 225,722 6,383 Harris Corp. 133,323 6,332 * Electronic Arts Inc. 329,519 6,149 Maxim Integrated Products Inc. 309,017 5,992 * Red Hat Inc. 190,117 5,565 * Akamai Technologies Inc. 173,443 5,448 * Advanced Micro Devices Inc. 576,862 5,348 KLA-Tencor Corp. 172,924 5,347 Microchip Technology Inc. 185,915 5,235 * VeriSign Inc. 194,696 5,064 * Teradata Corp. 173,238 5,005 * F5 Networks Inc. 80,324 4,941 * Lam Research Corp. 128,766 4,806 * Avnet Inc. 153,053 4,592 * FLIR Systems Inc. 153,692 4,334 * LSI Corp. 658,720 4,031 * ANSYS Inc. 89,943 3,880 * Rovi Corp. 104,391 3,876 * Sybase Inc. 82,680 3,855 * Equinix Inc. 39,598 3,854 Global Payments Inc. 82,067 3,738 Lender Processing Services Inc. 96,942 3,660 * Arrow Electronics Inc. 121,314 3,655 * Nuance Communications Inc. 211,762 3,524 * Trimble Navigation Ltd. 121,755 3,497 National Semiconductor Corp. 241,007 3,483 * MEMC Electronic Materials Inc. 225,437 3,456 * Alliance Data Systems Corp. 53,016 3,392 * Hewitt Associates Inc. Class A 85,155 3,387 Factset Research Systems Inc. 45,524 3,340 * Synopsys Inc. 147,676 3,304 * ON Semiconductor Corp. 407,383 3,259 * Dolby Laboratories Inc. Class A 54,441 3,194 * 3Com Corp. 401,312 3,086 * VMware Inc. Class A 56,553 3,014 Jabil Circuit Inc. 184,668 2,990 Broadridge Financial Solutions Inc. 138,885 2,969 * Itron Inc. 40,753 2,957 * Lexmark International Inc. Class A 79,031 2,851 Tellabs Inc. 372,474 2,820 * JDS Uniphase Corp. 221,803 2,779 * AOL Inc. 108,672 2,747 * Skyworks Solutions Inc. 173,449 2,706 * CommScope Inc. 95,305 2,670 * MICROS Systems Inc. 80,808 2,657 Total System Services Inc. 169,564 2,655 * Atheros Communications Inc. 67,927 2,629 * Ingram Micro Inc. 149,497 2,624 * Polycom Inc. 85,730 2,622 Solera Holdings Inc. 66,920 2,586 * Varian Semiconductor Equipment Associates Inc. 75,082 2,487 * Novellus Systems Inc. 98,578 2,464 * Informatica Corp. 90,200 2,423 * Brocade Communications Systems Inc. 422,397 2,412 * VistaPrint NV 41,728 2,389 * QLogic Corp. 116,333 2,362 *,^ WebMD Health Corp. 49,687 2,304 * NCR Corp. 161,998 2,236 * Rambus Inc. 101,793 2,224 * IAC/InterActiveCorp 96,889 2,203 * Atmel Corp. 436,204 2,194 * Parametric Technology Corp. 119,834 2,163 Diebold Inc. 67,591 2,147 * Tech Data Corp. 51,186 2,145 * Silicon Laboratories Inc. 44,307 2,112 * Novell Inc. 349,720 2,095 * PMC - Sierra Inc. 232,660 2,075 Molex Inc. Class A 116,364 2,054 * Monster Worldwide Inc. 120,796 2,006 National Instruments Corp. 59,358 1,980 Jack Henry & Associates Inc. 81,899 1,970 * Teradyne Inc. 176,350 1,970 * Compuware Corp. 233,984 1,965 * TiVo Inc. 110,633 1,894 * TIBCO Software Inc. 172,104 1,857 * Cadence Design Systems Inc. 275,170 1,833 * Cypress Semiconductor Corp. 158,986 1,828 Intersil Corp. Class A 123,698 1,826 * Vishay Intertechnology Inc. 175,664 1,797 * Zebra Technologies Corp. 59,514 1,762 * Concur Technologies Inc. 42,571 1,746 * Avago Technologies Ltd. 84,503 1,737 * Gartner Inc. 78,042 1,736 * Sohu.com Inc. 31,545 1,722 * Veeco Instruments Inc. 38,655 1,681 DST Systems Inc. 40,498 1,679 * Genpact Ltd. 99,584 1,670 * International Rectifier Corp. 72,914 1,670 * Riverbed Technology Inc. 56,038 1,591 * VeriFone Holdings Inc. 77,497 1,566 Plantronics Inc. 50,001 1,564 * Netlogic Microsystems Inc. 52,295 1,539 * Convergys Corp. 125,137 1,534 * GSI Commerce Inc. 55,158 1,526 ADTRAN Inc. 57,734 1,521 * Arris Group Inc. 126,368 1,518 * Unisys Corp. 43,174 1,506 * CACI International Inc. Class A 30,666 1,498 * Microsemi Corp. 84,383 1,463 * Plexus Corp. 40,434 1,457 * Ciena Corp. 93,453 1,424 * Anixter International Inc. 29,595 1,387 * Acxiom Corp. 76,658 1,375 * Fairchild Semiconductor International Inc. Class A 127,710 1,360 * Benchmark Electronics Inc. 65,127 1,351 * Sanmina-SCI Corp. 79,745 1,316 * Blackboard Inc. 31,454 1,310 * MercadoLibre Inc. 27,136 1,308 * RF Micro Devices Inc. 260,455 1,297 * Progress Software Corp. 41,195 1,295 * Blue Coat Systems Inc. 41,156 1,277 Fair Isaac Corp. 48,736 1,235 * Viasat Inc. 35,567 1,231 * InterDigital Inc. 44,121 1,229 * Cybersource Corp. 67,613 1,193 * Ariba Inc. 91,990 1,182 * Digital River Inc. 38,920 1,179 * Quest Software Inc. 64,542 1,148 Power Integrations Inc. 27,645 1,139 Blackbaud Inc. 44,900 1,131 * Tekelec 62,185 1,129 * Mantech International Corp. Class A 22,863 1,116 * Wright Express Corp. 36,977 1,114 * Semtech Corp. 63,666 1,110 * Emulex Corp. 83,322 1,107 * TriQuint Semiconductor Inc. 157,313 1,101 MAXIMUS Inc. 18,063 1,101 * Hittite Microwave Corp. 24,962 1,098 * JDA Software Group Inc. 39,360 1,095 * Checkpoint Systems Inc. 49,334 1,091 * j2 Global Communications Inc. 45,468 1,064 * Finisar Corp. 67,620 1,062 * Integrated Device Technology Inc. 170,258 1,044 * Cymer Inc. 27,799 1,037 * Tessera Technologies Inc. 51,094 1,036 * Websense Inc. 45,257 1,031 * Mentor Graphics Corp. 128,390 1,030 * Littelfuse Inc. 26,995 1,026 * Coherent Inc. 32,065 1,025 * ACI Worldwide Inc. 48,958 1,009 Sapient Corp. 108,787 994 * CSG Systems International Inc. 47,437 994 * Aruba Networks Inc. 72,430 989 Syntel Inc. 25,689 988 * Synaptics Inc. 34,887 963 * Cavium Networks Inc. 38,398 955 Earthlink Inc. 110,986 948 * Rackspace Hosting Inc. 50,464 945 * MKS Instruments Inc. 47,911 939 * Netgear Inc. 35,819 935 * SRA International Inc. Class A 44,609 927 * Comtech Telecommunications Corp. 28,876 924 * Cabot Microelectronics Corp. 24,122 913 * ValueClick Inc. 89,740 910 * CommVault Systems Inc. 41,446 885 * FormFactor Inc. 49,796 884 * Omnivision Technologies Inc. 50,397 866 * Lawson Software Inc. 130,424 862 * Euronet Worldwide Inc. 46,739 861 * FEI Co. 37,549 860 * Amkor Technology Inc. 120,178 850 * Advanced Energy Industries Inc. 50,233 832 * Applied Micro Circuits Corp. 95,292 822 * Art Technology Group Inc. 186,146 821 Cognex Corp. 43,910 812 * Manhattan Associates Inc. 31,859 812 * DTS Inc. 23,806 810 * Brooks Automation Inc. 91,854 810 * Advent Software Inc. 18,023 807 * Epicor Software Corp. 84,241 805 * Constant Contact Inc. 34,584 803 * Tyler Technologies Inc. 42,696 800 * Oclaro Inc. 290,587 799 * AsiaInfo Holdings Inc. 30,000 794 * EchoStar Corp. Class A 39,166 794 * Taleo Corp. Class A 30,619 793 * SuccessFactors Inc. 41,649 793 * Take-Two Interactive Software Inc. 80,488 793 * MicroStrategy Inc. Class A 9,248 787 * Scansource Inc. 26,715 769 * Cirrus Logic Inc. 90,487 759 * ADC Telecommunications Inc. 102,810 752 * Brightpoint Inc. 98,530 742 * Forrester Research Inc. 24,241 729 * ArcSight Inc. 25,824 727 * L-1 Identity Solutions Inc. 80,417 718 * Insight Enterprises Inc. 49,437 710 Black Box Corp. 23,075 710 * Infinera Corp. 82,762 705 * ATMI Inc. 36,324 701 * DealerTrack Holdings Inc. 40,378 690 * Harmonic Inc. 108,482 685 * Intermec Inc. 47,403 672 * Bottomline Technologies Inc. 39,639 667 * Kulicke & Soffa Industries Inc. 90,964 659 * Adaptec Inc. 201,045 657 * FARO Technologies Inc. 25,371 653 * DG FastChannel Inc. 20,444 653 * EPIQ Systems Inc. 51,435 639 * Verigy Ltd. 56,679 634 * Acme Packet Inc. 32,715 631 *,^ Ebix Inc. 39,487 631 * Entegris Inc. 123,530 623 * Avid Technology Inc. 44,816 618 * Monolithic Power Systems Inc. 27,593 615 * Rofin-Sinar Technologies Inc. 26,763 605 * ModusLink Global Solutions Inc. 71,510 603 *,^ Palm Inc. 157,305 591 AVX Corp. 41,244 586 * Electro Scientific Industries Inc. 45,659 585 * RealNetworks Inc. 120,642 583 * Anadigics Inc. 119,130 579 * Sonus Networks Inc. 218,943 571 * Actel Corp. 40,665 563 * LTX-Credence Corp. 180,861 548 Agilysys Inc. 48,701 544 United Online Inc. 72,685 544 CTS Corp. 57,214 539 * Integrated Silicon Solution Inc. 50,548 533 * Diodes Inc. 23,694 531 Methode Electronics Inc. 53,525 530 NIC Inc. 66,883 526 * Aviat Networks Inc. 78,605 521 Cohu Inc. 37,775 520 * Ultimate Software Group Inc. 15,616 515 * TeleTech Holdings Inc. 29,755 508 Pegasystems Inc. 13,733 508 * Actuate Corp. 89,183 499 * Internet Capital Group Inc. 58,611 495 * Interactive Intelligence Inc. 25,992 486 * Netscout Systems Inc. 32,677 483 * Echelon Corp. 53,533 480 * Rogers Corp. 16,401 476 * Imation Corp. 43,097 475 MTS Systems Corp. 16,301 473 Park Electrochemical Corp. 16,392 471 * Radiant Systems Inc. 32,979 471 Heartland Payment Systems Inc. 25,191 469 * Electronics for Imaging Inc. 40,270 468 * Net 1 UEPS Technologies Inc. 25,410 467 * SonicWALL Inc. 53,617 466 * Lattice Semiconductor Corp. 122,992 451 * Hypercom Corp. 115,862 447 *,^ STEC Inc. 36,867 442 Molex Inc. 21,054 439 * Cogent Inc. 42,911 438 * Ceva Inc. 36,858 430 * Axcelis Technologies Inc. 257,737 428 * KVH Industries Inc. 32,029 422 * Ciber Inc. 112,590 421 * Infospace Inc. 37,825 418 * Digi International Inc. 39,209 417 * SAVVIS Inc. 25,154 415 * DivX Inc. 56,604 405 * THQ Inc. 57,256 401 * Multi-Fineline Electronix Inc. 15,523 400 Sycamore Networks Inc. 19,362 389 * SolarWinds Inc. 17,700 383 * Comverge Inc. 33,735 382 * Double-Take Software Inc. 42,775 381 Micrel Inc. 35,633 380 * Anaren Inc. 26,484 377 * infoGROUP Inc. 47,758 373 * SYNNEX Corp. 12,568 372 * TNS Inc. 16,597 370 * Cray Inc. 61,604 367 * Extreme Networks 117,515 361 * Quantum Corp. 134,581 354 * Sourcefire Inc. 15,395 353 * Zoran Corp. 32,825 353 * Knot Inc. 45,091 353 Electro Rent Corp. 26,803 352 * DSP Group Inc. 41,552 346 * Dice Holdings Inc. 45,307 344 * Cogo Group Inc. 49,000 343 * Computer Task Group Inc. 45,724 332 * ActivIdentity Corp. 116,709 331 * Stratasys Inc. 13,400 327 * Liquidity Services Inc. 28,012 323 * IXYS Corp. 37,753 322 * Mercury Computer Systems Inc. 23,375 321 * DDi Corp. 56,458 320 Renaissance Learning Inc. 19,631 319 * Isilon Systems Inc. 36,977 318 Bel Fuse Inc. Class B 15,679 316 * Callidus Software Inc. 85,670 311 * Advanced Analogic Technologies Inc. 89,104 311 * RightNow Technologies Inc. 17,355 310 * comScore Inc. 18,468 308 * Conexant Systems Inc. 90,185 307 * MoneyGram International Inc. 80,296 306 * Volterra Semiconductor Corp. 12,148 305 * Chordiant Software Inc. 60,010 304 * Netezza Corp. 23,438 300 * Standard Microsystems Corp. 12,640 294 * Sigma Designs Inc. 24,899 292 Keynote Systems Inc. 25,186 287 * Novatel Wireless Inc. 42,033 283 * Global Cash Access Holdings Inc. 34,342 281 * Kopin Corp. 74,406 275 * Loral Space & Communications Inc. 7,630 268 * EMS Technologies Inc. 16,026 266 * Limelight Networks Inc. 71,232 261 * NVE Corp. 5,662 256 * Oplink Communications Inc. 13,754 255 * China Security & Surveillance Technology Inc. 33,096 255 * Lionbridge Technologies Inc. 70,099 254 * Emcore Corp. 206,703 250 * FalconStor Software Inc. 71,636 249 * Silicon Graphics International Corp. 23,021 246 * Exar Corp. 34,490 243 * FSI International Inc. 62,208 241 * Intevac Inc. 17,050 236 * Internap Network Services Corp. 41,979 235 * Mindspeed Technologies Inc. 29,313 235 * Perficient Inc. 20,733 234 * OpenTable Inc. 6,100 233 * Sonic Solutions Inc. 24,739 232 * Hackett Group Inc. 81,930 228 Daktronics Inc. 29,888 228 * Airvana Inc. 29,701 228 * Gerber Scientific Inc. 36,466 226 * ExlService Holdings Inc. 13,560 226 * Hutchinson Technology Inc. 36,235 226 * Kenexa Corp. 16,286 224 * Immersion Corp. 44,631 223 * Compellent Technologies Inc. 12,535 220 * BigBand Networks Inc. 62,211 220 * Newport Corp. 17,430 218 * OSI Systems Inc. 7,677 215 * Virage Logic Corp. 26,890 211 * Globecomm Systems Inc. 26,984 208 * Switch & Data Facilities Co. Inc. 11,513 204 iGate Corp. 20,828 203 * CalAmp Corp. 70,096 197 * Integral Systems Inc. 20,283 195 * Openwave Systems Inc. 80,502 185 * TTM Technologies Inc. 20,797 185 * Presstek Inc. 40,414 181 * LaserCard Corp. 28,524 179 Imergent Inc. 26,593 179 * Synchronoss Technologies Inc. 9,156 177 * LivePerson Inc. 23,085 177 * Super Micro Computer Inc. 9,857 170 * Ixia 18,337 170 * Power-One Inc. 40,101 169 * Measurement Specialties Inc. 11,379 167 * Network Equipment Technologies Inc. 29,565 163 * Universal Display Corp. 13,749 162 * Stamps.com Inc. 16,013 162 * TeleCommunication Systems Inc. Class A 21,624 159 * LoopNet Inc. 13,515 152 * S1 Corp. 25,446 150 * Move Inc. 71,496 149 * Entropic Communications Inc. 28,035 142 Opnet Technologies Inc. 8,782 142 * Silicon Image Inc. 45,871 139 Technitrol Inc. 25,898 137 * Dot Hill Systems Corp. 90,146 134 American Software Inc. Class A 22,199 129 * Vocus Inc. 7,529 128 * VASCO Data Security International Inc. 15,503 128 * LoJack Corp. 30,792 127 * SMART Modular Technologies WWH Inc. 16,486 127 * LRAD Corp. 82,441 127 * Terremark Worldwide Inc. 18,078 127 * IPG Photonics Corp. 8,444 125 * MIPS Technologies Inc. Class A 27,892 124 * Maxwell Technologies Inc. 9,989 124 * Edgewater Technology Inc. 37,784 121 * PC-Tel Inc. 19,282 119 * Cyberoptics Corp. 12,617 118 * Silicon Storage Technology Inc. 38,496 117 * Nanometrics Inc. 12,155 115 * Ultratech Inc. 8,439 115 * ShoreTel Inc. 17,242 114 * 3PAR Inc. 11,163 112 * Authentidate Holding Corp. 99,276 111 * Saba Software Inc. 22,394 111 * Hughes Communications Inc. 3,935 110 *,^ Wave Systems Corp. Class A 27,132 109 * Supertex Inc. 4,234 108 * Concurrent Computer Corp. 18,716 108 * Cinedigm Digital Cinema Corp. Class A 66,166 107 Cass Information Systems Inc. 3,441 107 * Autobytel Inc. 100,903 106 * StarTek Inc. 15,179 105 * Radisys Corp. 11,734 105 * UTStarcom Inc. 37,662 105 Marchex Inc. Class B 19,772 101 * Zygo Corp. 10,741 99 * Spectrum Control Inc. 8,322 97 * support.com Inc. 28,656 94 * NetSuite Inc. 6,300 92 * Smith Micro Software Inc. 10,254 91 * Evolving Systems Inc. 12,876 89 * Seachange International Inc. 11,978 86 * Pericom Semiconductor Corp. 7,966 85 TheStreet.com Inc. 22,202 82 * Rudolph Technologies Inc. 9,446 81 * Magma Design Automation Inc. 31,132 81 * AuthenTec Inc. 37,634 81 * Reis Inc. 13,650 80 * SRS Labs Inc. 7,958 79 * Mattson Technology Inc. 17,005 79 * Internet Brands Inc. Class A 8,358 77 * Dynamics Research Corp. 6,559 74 * Symmetricom Inc. 12,104 71 * Powerwave Technologies Inc. 55,133 69 * Aware Inc. 27,498 66 * Photronics Inc. 12,399 63 * Information Services Group Inc. 18,500 63 * Ness Technologies Inc. 9,900 62 * China Information Security Technology Inc. 11,907 60 * Geeknet Inc. 39,329 59 * QuickLogic Corp. 20,338 59 Ipass Inc. 48,300 56 * PLX Technology Inc. 10,154 54 * NU Horizons Electronics Corp. 16,256 52 * Occam Networks Inc. 7,800 51 * PROS Holdings Inc. 5,100 50 * Symyx Technologies Inc. 11,194 50 * PC Connection Inc. 7,935 49 * MoSys Inc. 12,209 49 * NCI Inc. Class A 1,600 48 * Web.com Group Inc. 8,564 47 * Transwitch Corp. 16,332 46 * PLATO Learning Inc. 8,094 45 * Online Resources Corp. 10,489 42 * Trident Microsystems Inc. 23,681 41 * White Electronic Designs Corp. 5,637 39 * Pixelworks Inc. 6,860 39 * GSE Systems Inc. 7,184 39 * Planar Systems Inc. 13,595 38 * Ditech Networks Inc. 22,801 37 * TechTeam Global Inc. 5,448 37 * WebMediaBrands Inc. 36,066 36 * China TransInfo Technology Corp. 5,000 34 Keithley Instruments Inc. 5,060 33 * Phoenix Technologies Ltd. 10,207 33 * Viasystems Group Inc. 1,494 32 * Datalink Corp. 6,944 32 * EndWave Corp. 11,401 31 * DemandTec Inc. 4,299 30 QAD Inc. 5,641 30 * Zhone Technologies Inc. 10,380 29 * Rainmaker Systems Inc. 18,990 28 Bel Fuse Inc. Class A 1,477 27 * Rimage Corp. 1,873 27 * PAR Technology Corp. 4,300 26 * Looksmart Ltd. 24,938 26 * PDF Solutions Inc. 5,752 25 * Lantronix Inc. 6,945 25 * Analysts International Corp. 8,684 24 * Superconductor Technologies Inc. 7,694 23 * Tollgrade Communications Inc. 3,588 23 * Bsquare Corp. 9,265 21 * Telular Corp. 7,011 21 * CPI International Inc. 1,600 21 * ORBCOMM Inc. 9,500 20 Richardson Electronics Ltd. 2,516 20 * Network Engines Inc. 10,019 19 * Comarco Inc. 6,117 19 * RAE Systems Inc. 22,642 18 * ID Systems Inc. 6,074 18 * X-Rite Inc. 5,944 18 * Ramtron International Corp. 6,348 18 * Opnext Inc. 7,514 18 * Westell Technologies Inc. Class A 12,309 17 * Digital Angel Corp. 25,038 15 * Techwell Inc. 800 15 * Elixir Gaming Technologies Inc. 54,853 14 * Parkervision Inc. 7,288 12 * eLoyalty Corp. 2,159 12 * Zix Corp. 4,904 11 * Transact Technologies Inc. 1,434 10 * Vertro Inc. 24,139 10 * SCM Microsystems Inc. 5,161 10 * Digital Ally Inc. 4,500 8 * Research Frontiers Inc. 2,434 7 * EF Johnson Technologies Inc. 7,007 7 * Nextwave Wireless Inc. 12,200 6 * Selectica Inc. 809 4 * iGO Inc. 1,228 2 * LeCroy Corp. 387 2 * Ikanos Communications Inc. 600 2 * Management Network Group Inc. 579 2 * Frequency Electronics Inc. 283 1 * Wireless Telecom Group Inc. 1,279 1 * Allen Organ Co. Escrow Shares 283 1 * ICx Technologies Inc. 100 1 Materials (3.9%) Monsanto Co. 550,161 39,292 Freeport-McMoRan Copper & Gold Inc. 433,849 36,244 Dow Chemical Co. 1,154,360 34,134 EI du Pont de Nemours & Co. 912,107 33,967 Praxair Inc. 309,732 25,708 Newmont Mining Corp. 484,868 24,694 Air Products & Chemicals Inc. 213,800 15,810 Nucor Corp. 317,944 14,428 Alcoa Inc. 984,059 14,013 PPG Industries Inc. 168,731 11,035 Ecolab Inc. 240,005 10,548 International Paper Co. 415,663 10,229 Cliffs Natural Resources Inc. 137,226 9,736 Weyerhaeuser Co. 213,604 9,670 Mosaic Co. 157,234 9,555 United States Steel Corp. 144,952 9,207 Sigma-Aldrich Corp. 123,040 6,602 Lubrizol Corp. 69,066 6,335 * Owens-Illinois Inc. 170,509 6,060 Vulcan Materials Co. 126,897 5,995 Walter Energy Inc. 53,688 4,954 Ball Corp. 90,476 4,830 Allegheny Technologies Inc. 89,401 4,827 Airgas Inc. 74,862 4,763 Eastman Chemical Co. 73,694 4,693 Terra Industries Inc. 101,183 4,630 Celanese Corp. Class A 145,316 4,628 MeadWestvaco Corp. 173,289 4,428 * Crown Holdings Inc. 162,834 4,390 CF Industries Holdings Inc. 46,750 4,263 FMC Corp. 69,512 4,208 International Flavors & Fragrances Inc. 80,126 3,820 Ashland Inc. 72,146 3,807 Martin Marietta Materials Inc. 45,148 3,772 Steel Dynamics Inc. 196,659 3,436 Nalco Holding Co. 140,202 3,411 Sealed Air Corp. 160,310 3,379 * Pactiv Corp. 134,203 3,379 Reliance Steel & Aluminum Co. 67,213 3,309 Albemarle Corp. 74,385 3,171 Bemis Co. Inc. 109,558 3,146 Sonoco Products Co. 101,508 3,125 Valspar Corp. 97,217 2,866 RPM International Inc. 130,221 2,779 * Domtar Corp. 42,746 2,753 Aptargroup Inc. 68,377 2,691 Compass Minerals International Inc. 33,183 2,662 Packaging Corp. of America 104,546 2,573 AK Steel Holding Corp. 110,704 2,531 Cytec Industries Inc. 49,423 2,310 Scotts Miracle-Gro Co. Class A 47,234 2,189 Temple-Inland Inc. 103,787 2,120 Royal Gold Inc. 44,516 2,057 * WR Grace & Co. 73,501 2,040 Huntsman Corp. 168,118 2,026 * Solutia Inc. 123,500 1,990 Cabot Corp. 64,928 1,974 * Titanium Metals Corp. 118,441 1,965 Commercial Metals Co. 114,818 1,729 Rock-Tenn Co. Class A 37,717 1,719 Carpenter Technology Corp. 45,083 1,650 Silgan Holdings Inc. 27,289 1,644 Olin Corp. 79,905 1,568 Sensient Technologies Corp. 49,920 1,451 * Intrepid Potash Inc. 46,083 1,398 Greif Inc. Class A 25,154 1,381 * Hecla Mining Co. 244,737 1,339 NewMarket Corp. 12,447 1,282 * Rockwood Holdings Inc. 45,568 1,213 * Coeur d'Alene Mines Corp. 79,479 1,191 Arch Chemicals Inc. 33,507 1,152 * Louisiana-Pacific Corp. 127,300 1,152 HB Fuller Co. 49,625 1,152 Schnitzer Steel Industries Inc. 21,735 1,142 Eagle Materials Inc. 42,510 1,128 Worthington Industries Inc. 64,807 1,120 * OM Group Inc. 31,282 1,060 * Allied Nevada Gold Corp. 63,563 1,053 Minerals Technologies Inc. 19,212 996 Balchem Corp. 39,579 976 * RTI International Metals Inc. 30,309 919 * Calgon Carbon Corp. 53,602 918 Schweitzer-Mauduit International Inc. 17,849 849 AMCOL International Corp. 30,784 837 Texas Industries Inc. 24,039 821 * Century Aluminum Co. 58,114 800 * Buckeye Technologies Inc. 60,135 787 Innophos Holdings Inc. 25,709 717 Glatfelter 49,041 711 * Brush Engineered Materials Inc. 29,625 669 * Ferro Corp. 75,121 660 * PolyOne Corp. 58,660 601 * Clearwater Paper Corp. 11,234 553 * Graphic Packaging Holding Co. 149,571 540 Koppers Holdings Inc. 17,995 510 * Stillwater Mining Co. 38,336 498 Deltic Timber Corp. 9,556 421 American Vanguard Corp. 51,614 421 Kaiser Aluminum Corp. 10,901 420 A Schulman Inc. 16,922 414 Myers Industries Inc. 39,083 410 Zep Inc. 18,632 408 * Omnova Solutions Inc. 49,972 392 Neenah Paper Inc. 23,778 377 Westlake Chemical Corp. 13,796 356 * US Energy Corp. Wyoming 59,038 352 * General Moly Inc. 96,245 320 AM Castle & Co. 23,627 309 Haynes International Inc. 8,633 307 Hawkins Inc. 12,452 301 Olympic Steel Inc. 9,204 300 * Georgia Gulf Corp. 16,235 300 Quaker Chemical Corp. 10,875 295 Stepan Co. 5,267 294 * Spartech Corp. 24,140 282 * Horsehead Holding Corp. 23,554 279 Innospec Inc. 24,208 275 * Headwaters Inc. 56,554 260 * Mercer International Inc. 49,123 259 * Zoltek Cos. Inc. 26,084 251 * Landec Corp. 34,836 231 *,^ China Green Agriculture Inc. 15,240 213 * Wausau Paper Corp. 24,064 205 *,^ Altair Nanotechnologies Inc. 259,048 186 * US Gold Corp. 63,862 172 * LSB Industries Inc. 10,487 160 * Bway Holding Co. 5,722 115 * Penford Corp. 10,007 103 * Boise Inc. 15,652 96 * AEP Industries Inc. 3,419 89 * Nanophase Technologies Corp. 45,851 87 * Ampal American Israel Class A 30,549 85 * KapStone Paper and Packaging Corp. 6,900 82 * Universal Stainless & Alloy 3,011 72 * American Pacific Corp. 9,521 65 *,^ Flotek Industries Inc. 48,352 61 *,^ General Steel Holdings Inc. 14,370 59 * China Direct Industries Inc. 33,118 51 ICO Inc. 4,163 34 * US Concrete Inc. 82,936 32 * China Precision Steel Inc. 14,137 30 * ADA-ES Inc. 3,100 25 * United States Lime & Minerals Inc. 600 23 * Senomyx Inc. 4,700 15 * Sutor Technology Group Ltd. 5,291 15 * Verso Paper Corp. 2,500 8 Telecommunication Services (2.6%) AT&T Inc. 5,955,433 153,888 Verizon Communications Inc. 2,866,910 88,932 * American Tower Corp. Class A 405,329 17,271 * Crown Castle International Corp. 294,252 11,249 * Sprint Nextel Corp. 2,939,313 11,169 CenturyTel Inc. 300,599 10,659 Qwest Communications International Inc. 1,569,315 8,192 * NII Holdings Inc. 167,905 6,995 Windstream Corp. 442,163 4,815 * SBA Communications Corp. Class A 106,686 3,848 Telephone & Data Systems Inc. 88,806 3,006 * tw telecom inc Class A 151,848 2,756 * Level 3 Communications Inc. 1,664,580 2,697 Frontier Communications Corp. 318,711 2,371 * NeuStar Inc. Class A 75,644 1,906 * MetroPCS Communications Inc. 248,777 1,761 * Syniverse Holdings Inc. 67,555 1,315 * Leap Wireless International Inc. 63,587 1,040 * Cincinnati Bell Inc. 287,043 979 * United States Cellular Corp. 18,477 765 Atlantic Tele-Network Inc. 14,840 667 NTELOS Holdings Corp. 34,231 609 * Premiere Global Services Inc. 58,706 485 * AboveNet Inc. 9,459 480 Alaska Communications Systems Group Inc. 58,614 476 Consolidated Communications Holdings Inc. 24,908 472 * Cogent Communications Group Inc. 42,562 443 Shenandoah Telecommunications Co. 21,717 408 * Neutral Tandem Inc. 21,849 349 * PAETEC Holding Corp. 72,817 341 * Global Crossing Ltd. 20,176 306 Iowa Telecommunications Services Inc. 18,111 303 * Cbeyond Inc. 20,336 278 USA Mobility Inc. 20,773 263 * General Communication Inc. Class A 45,071 260 * Kratos Defense & Security Solutions Inc. 17,702 253 Telephone & Data Systems Inc. - Special Common Shares 7,633 228 HickoryTech Corp. 24,563 217 * Vonage Holdings Corp. 121,632 164 * ICO Global Communications Holdings Ltd. 90,376 109 *,^ TerreStar Corp. 82,047 108 * 8x8 Inc. 70,343 103 * Arbinet Corp. 42,059 85 * SureWest Communications 9,822 84 * FiberTower Corp. 16,179 75 * IDT Corp. Class B 9,967 65 * IDT Corp. 552 3 Utilities (3.5%) Exelon Corp. 665,496 29,155 Southern Co. 807,742 26,785 Dominion Resources Inc. 602,755 24,779 Duke Energy Corp. 1,317,030 21,494 FPL Group Inc. 396,508 19,163 American Electric Power Co. Inc. 482,260 16,484 PG&E Corp. 374,584 15,890 Entergy Corp. 190,842 15,525 Public Service Enterprise Group Inc. 510,974 15,084 Consolidated Edison Inc. 278,285 12,395 FirstEnergy Corp. 307,999 12,040 Sempra Energy 236,494 11,801 Progress Energy Inc. 282,609 11,124 Edison International 312,731 10,686 PPL Corp. 381,092 10,560 Xcel Energy Inc. 461,502 9,784 Questar Corp. 176,106 7,608 DTE Energy Co. 166,639 7,432 * AES Corp. 674,337 7,418 Constellation Energy Group Inc. 182,973 6,424 Ameren Corp. 239,653 6,250 Wisconsin Energy Corp. 118,298 5,845 EQT Corp. 138,373 5,673 * NRG Energy Inc. 259,555 5,425 CenterPoint Energy Inc. 375,381 5,391 Northeast Utilities 177,761 4,913 Oneok Inc. 101,564 4,636 SCANA Corp. 118,531 4,456 NiSource Inc. 279,378 4,414 * Calpine Corp. 358,183 4,259 Allegheny Energy Inc. 171,875 3,953 MDU Resources Group Inc. 180,649 3,898 Pinnacle West Capital Corp. 102,480 3,867 American Water Works Co. Inc. 177,039 3,852 Pepco Holdings Inc. 224,602 3,852 NSTAR 107,718 3,815 OGE Energy Corp. 97,966 3,815 Alliant Energy Corp. 112,126 3,729 National Fuel Gas Co. 73,376 3,709 Integrys Energy Group Inc. 77,501 3,672 CMS Energy Corp. 232,341 3,592 DPL Inc. 121,389 3,301 TECO Energy Inc. 206,035 3,274 Energen Corp. 69,168 3,218 AGL Resources Inc. 78,562 3,036 UGI Corp. 110,451 2,931 NV Energy Inc. 236,667 2,918 ITC Holdings Corp. 51,661 2,841 Atmos Energy Corp. 93,362 2,667 Great Plains Energy Inc. 136,473 2,534 Westar Energy Inc. 110,698 2,469 Aqua America Inc. 138,379 2,431 Hawaiian Electric Industries Inc. 93,555 2,100 Piedmont Natural Gas Co. Inc. 74,323 2,050 Vectren Corp. 78,477 1,940 Nicor Inc. 45,726 1,917 WGL Holdings Inc. 51,199 1,774 IDACORP Inc. 48,698 1,686 Cleco Corp. 61,623 1,636 New Jersey Resources Corp. 42,826 1,609 * Mirant Corp. 147,927 1,607 Portland General Electric Co. 76,790 1,483 Southwest Gas Corp. 45,965 1,375 * RRI Energy Inc. 362,769 1,339 South Jersey Industries Inc. 30,512 1,281 Northwest Natural Gas Co. 27,209 1,268 Black Hills Corp. 40,180 1,219 Avista Corp. 56,477 1,170 Unisource Energy Corp. 36,684 1,153 PNM Resources Inc. 87,254 1,093 Allete Inc. 30,218 1,012 NorthWestern Corp. 36,785 986 * El Paso Electric Co. 44,797 923 Laclede Group Inc. 25,062 845 MGE Energy Inc. 22,995 813 UIL Holdings Corp. 26,952 741 California Water Service Group 18,768 706 American States Water Co. 20,109 698 * Dynegy Inc. Class A 525,898 663 CH Energy Group Inc. 15,832 647 Empire District Electric Co. 33,900 611 Ormat Technologies Inc. 20,562 579 Southwest Water Co. 51,788 541 SJW Corp. 18,108 460 Connecticut Water Service Inc. 17,283 402 Central Vermont Public Service Corp. 14,906 301 Chesapeake Utilities Corp. 8,911 266 * Cadiz Inc. 13,055 167 Consolidated Water Co. Ltd. 11,813 160 Maine & Maritimes Corp. 3,424 150 Middlesex Water Co. 6,752 115 * China Natural Gas Inc. 3,800 37 Unitil Corp. 1,343 31 York Water Co. 1,850 25 Pennichuck Corp. 702 17 * Synthesis Energy Systems Inc. 15,100 15 Artesian Resources Corp. Class A 619 11 * Purecycle Corp. 2,610 6 Total Common Stocks (Cost $12,817,197) Market Value Coupon Shares ($000) Temporary Cash Investments (0.6%)1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.183% 73,525,000 73,525 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes 0.230% 6/28/10 1,000 1,000 4,5 Freddie Mac Discount Notes 0.270% 9/14/10 3,000 2,996 4,5 Freddie Mac Discount Notes 0.245% 9/21/10 3,000 2,996 Total Temporary Cash Investments (Cost $80,518) Total Investments (100.2%) (Cost $12,897,715) Other Assets and Liabilities-Net (-0.2%)3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $34,335,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.2%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $38,179,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $6,992,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the Institutional Total Stock Market Index Fund fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At March 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index June 2010 118 34,373 752 E-mini Russell 2000 Index June 2010 138 9,344 1 E-mini S&P 500 Index June 2010 155 9,030 20 S&P MidCap 400 Index June 2010 6 2,364 - Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Institutional Total Stock Market Index Fund The following table summarizes the fund's investments as of March 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 13,056,467 - 24 Temporary Cash Investments 73,525 6,992 - Futures ContractsLiabilities 1 (241) - - Total 13,129,751 6,992 24 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended March 31, 2010: Investments in Common Stocks ($000) Amount valued based on Level 3 Inputs Balance as of December 31, 2009 29 Total Sales (2) Net Realized Gain (Loss) (18) Change in Unrealized Appreciation (Depreciation) 15 Balance as of March 31, 2010 24 D. At March 31, 2010, the cost of investment securities for tax purposes was $12,897,715,000. Net unrealized appreciation of investment securities for tax purposes was $239,293,000, consisting of unrealized gains of $1,651,090,000 on securities that had risen in value since their purchase and $1,411,797,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 21, 2010 VANGUARD INSTITUTIONAL INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 21, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, is Incorporated by Reference.
